EXHIBIT 10.1

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this "Agreement"), is made and entered into
as of September 5, 2018, between S&W Seed Company, a Nevada corporation, with
offices at 106 K Street, Suite 300, Sacramento, California 95814 (the
"Company"), and each of those persons and entities, severally and not jointly,
whose names are set forth on the Schedule of Purchasers attached hereto as
Exhibit A (which persons and entities are hereinafter collectively referred to
as "Purchasers" and each individually as a "Purchaser").

WITNESSETH

:



WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
"Securities Act"), and Rule 506(b) promulgated thereunder, the Company desires
to issue and sell to the Purchasers, and the Purchasers desire to purchase from
the Company, securities of the Company as more fully described in this
Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants and the
terms set forth herein and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE 1 - DEFINITIONS

Section 1.1 Certain Defined Terms

As used in this Agreement, the following terms shall have the following
meanings:

"Affiliate" of a person or entity shall mean any other person or entity
directly, or indirectly through one or more intermediaries, controlling,
controlled by, or under common control with such person or entity. As used in
this definition, the term "control" means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a person, whether through ownership of voting securities, by
contract, or otherwise.

"APA" means that certain Asset Purchase Agreement between the Company and Novo
Turnaround Advisory Group Inc., dated of even date herewith.

"Business Day" means any day except any Saturday, any Sunday, any day that is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

"Code" means the Internal Revenue Code of 1986, as amended.

"Commission" means the United States Securities and Exchange Commission.

--------------------------------------------------------------------------------



"Common Conversion Shares" means the shares of Common Stock issuable or
potentially issuable upon conversion of the Preferred Shares.

"Common Shares" has the meaning set forth in Section 2.1(a) hereof.

"Common Stock" means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

"Common Stock Equivalents" means any securities of the Company or the
Subsidiaries would entitle the holder thereof to acquire at any time Common
Stock, including, without limitation, any debt, preferred stock, right, option,
warrant or other instrument that is at any time convertible into or exercisable
or exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

"Contingent Obligation" means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

"Effective Date" for the Shares issued at a Closing hereunder means the earliest
of the date that (a) the initial Registration Statement has been declared
effective by the Commission, (b) all of the Shares issued in such Closing have
been sold pursuant to Rule 144 or may be sold pursuant to Rule 144 without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 and without volume or manner-of-sale
restrictions or (c) following the one-year anniversary of the applicable Closing
Date, provided that a holder of such Shares is not an Affiliate of the Company,
all of the such Shares may be sold pursuant to an exemption from registration
under Section 4(a)(2) of the Securities Act without volume or manner-of-sale
restrictions and counsel to the Company has delivered to such holders a standing
written unqualified opinion that resales may then be made by such holders of the
Shares pursuant to such exemption, which opinion shall be in form and substance
reasonably acceptable to such holders.

"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

"Exempt Issuance" means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted for such purpose, by a majority of the non-employee members of
the Board of Directors of the Company or a majority of the members of a
committee of non-employee directors established for such purpose for services
rendered to the Company, (b) securities issuable upon the exercise or exchange
of or conversion of any securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding on the date of
this Agreement, provided that such securities have not been amended since the
date of this Agreement to increase

2.

--------------------------------------------------------------------------------



the number of such securities or to decrease the exercise price, exchange price
or conversion price of such securities (other than pursuant to the terms of such
securities) or to extend the term of such securities, (c) securities issuable
pursuant to rights granted pro rata to all shareholders of the Company or rights
granted to any securities holders of the Company that are outstanding on the
date hereof, and (d) securities issued pursuant to acquisitions approved by a
majority of the disinterested directors of the Company, provided that any such
issuance shall only be to a Person (or to the equity holders of a Person) that
is, itself or through its subsidiaries, an operating company or an owner of an
asset in a business complimentary to the business of the Company and shall
provide to the Company additional benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities.

"FCPA" means the Foreign Corrupt Practices Act of 1977, as amended.

"Governmental Authority" means any United States federal, state or local or any
foreign government, governmental regulatory or administrative authority, agency
or commission or any court, tribunal or judicial body of competent jurisdiction.

"Indebtedness" of any Person means, without duplication (a) all indebtedness for
borrowed money, (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, including, without limitation,
"capital leases" in accordance with GAAP (other than trade payables entered into
in the ordinary course of business consistent with past practice), (c) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (d) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(e) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (f) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a "capital lease," (g) all indebtedness referred to in clauses (a)
through (f) above secured by (or for which the holder of such indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (h) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (a) through (g) above.

"Initial Closing" means the closing of the sale and purchase of the Common
Shares.

"Issuer Covered Person" shall have the meaning ascribed to such term in Section
3.1(oo).

"Law" means any foreign, local, state or federal law, ordinance, regulation,
order, injunction or decree, or common law or any other binding requirement of a
Governmental Authority.

3.

--------------------------------------------------------------------------------



"Liens" means encumbrances, mortgages, claims (pending or threatened), security
interests, options, charges, pledges, title defects or objections, easements,
encroachments or restrictions of any kind of any nature whatsoever, lock-up
arrangements, options or rights of first offer or refusal, or stop transfer
order.

"Person" means any entity, whether incorporated or not, organization or
individual.

"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

"Registration Rights Agreement" means the Registration Rights Agreement in the
form attached hereto as Exhibit B.

"Registration Statement" means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Common Shares and the Common Conversion Shares by the Purchasers as provided for
in the Registration Rights Agreement.

"Required Approvals" shall have the meaning ascribed to such term in Section
3.1(e) hereof.

"Second Closing" means the closing of the sale and purchase of the Preferred
Shares.

"SEC Reports" shall have the meaning ascribed to such term in Section 3.1(h)
hereof.

"Series A Convertible Preferred Stock" means the series of Preferred Stock of
the Company designated by a Certificate of Designation in the form attached
hereto as Exhibit C.

"Shares" means, collectively, the Common Shares and the Preferred Shares, as
such terms are defined in Section 2.1 hereof.

"Short Sales" means all "short sales" as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

"Subsidiary" means any entity in which the Company, directly or indirectly, owns
any of the capital stock or holds an equity or similar interest.

"Trading Day" means any day on which the Trading Market is not closed.

"Trading Market" means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTCQB or the OTCCQX (or any
successors to any of the foregoing).

4.

--------------------------------------------------------------------------------



"Transaction Documents" means this Agreement, the Registration Rights Agreement
and the Voting Agreement, and all exhibits and schedules, if any, hereto and
thereto and any other documents or agreements executed in connection with the
transactions contemplated thereunder and hereunder (including the Certificate of
Designation for the Series A Convertible Preferred Stock upon its filing and
effectiveness with the Secretary of State of the State of Nevada).

"Transfer Agent" means Transfer Online, Inc.

"Voting Agreement" means the Voting Agreement in the form attached hereto as
Exhibit D.

ARTICLE 2 - PURCHASE AND SALE

Section 2.1 Purchase and Sale of Securities.

(a) Initial Closing. Subject to the satisfaction or waiver of the conditions set
forth herein, at the Initial Closing the Company will sell and issue to each
Purchaser, and each Purchaser will purchase from the Company, the number of
shares of the Company's authorized and unissued Common Stock set forth under the
heading "Common Shares" opposite such Purchaser's name on Exhibit A (the "Common
Shares"), free and clear of all Liens other than transfer restrictions under
applicable securities laws and any Liens resulting from actions of any Purchaser
and its Affiliates. The Initial Closing shall take place on the date of this
Agreement, at the Company's offices, or on such other date as the parties may
agree upon in writing (the "Initial Closing Date").

(b) Second Closing. Subject to the satisfaction or waiver of the conditions set
forth herein, at the Second Closing the Company will sell and issue to each
Purchaser, and each Purchaser will purchase from the Company, the number of
shares of Series A Convertible Preferred Stock set forth under the heading
"Preferred Shares" opposite such Purchaser's name on Exhibit A hereto (the
"Preferred Shares"), free and clear of all Liens other than transfer
restrictions under applicable securities laws and any Liens resulting from
actions of any Purchaser and its Affiliates. The Second Closing shall take place
within one Business Day following the Company's delivery to the Purchasers of
the Certificate contemplated by Section 7.2(d) hereof, at the Company's offices,
or on such other date as the parties may agree upon in writing (the "Second
Closing Date").

The Initial Closing and the Second Closing are each referred to herein as a
"Closing" and collectively as the "Closings" and the Initial Closing Date and
the Second Closing Date are each referred to herein as a "Closing Date."

Section 2.2 Purchase Price.

(a) At the Initial Closing, each Purchaser will pay to the Company a purchase
price of $3.11 per Common Share (the "Common Share Purchase Price") as payment
in full for the Common Shares purchased by such Purchaser hereunder.

(b) At the Second Closing, each Purchaser will pay to the Company a purchase
price of $3,110 per Preferred Share (the "Preferred Share Purchase Price") as
payment in full for the Preferred Shares purchased by such Purchaser hereunder.

5.

--------------------------------------------------------------------------------



The Common Share Purchase Price and the Preferred Share Purchase Price are each
referred to herein as a "Purchase Price."

Section 2.3 Deliveries by the Company.

At each Closing, the Company shall deliver or cause to be delivered to the
Transfer Agent such documents as may be required by the Transfer Agent to issue
certificate(s) for the Shares purchased by each Purchaser hereunder in each
Purchaser's name.

Section 2.4 Deliveries by each Purchaser.

At each Closing, each Purchaser will deliver or cause to be delivered to the
Company the aggregate Purchase Price for the Shares being purchased by such
Purchaser at such Closing by wire transfer of immediately available funds to an
account designated by the Company.

ARTICLE 3 - COMPANY REPRESENTATIONS AND WARRANTIES

3.1 The Company hereby makes the following representations and warranties to
each Purchaser as of the date hereof and as of each Closing:

(a)   Subsidiaries. All of the direct and indirect Subsidiaries (both domestic
and foreign) of the Company are set forth in the SEC Reports. Other than as
disclosed in the SEC Reports, the Company owns, directly or indirectly, all of
the capital stock or other equity interests of each Subsidiary free and clear of
any Liens, and all of the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities. Except as
otherwise stated in the SEC Reports, the Company has the unrestricted right to
vote, and (subject to limitations imposed by applicable law) to receive
dividends and distributions on, all capital securities of its Subsidiaries owned
by the Company or such Subsidiary.

(b)   Organization and Qualification. The Company and each of the Subsidiaries
is an entity duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in a
material adverse effect on (i) the transactions contemplated by the Transaction
Documents, (ii) the results of operations, assets, business, prospects or
condition (financial or otherwise) of the Company and/or the Subsidiaries,
individually or taken as a whole or (iii) the Company's ability to perform on a
timely basis its obligations under any Transaction Document (any of clauses (i),
(ii) or (iii), a "Material Adverse Effect"). No Proceeding has been instituted
in any applicable jurisdiction revoking, limiting or curtailing or seeking to
revoke, limit or curtail such power, authority or qualification of the Company
or its Subsidiaries.

6.

--------------------------------------------------------------------------------



(c)   Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out the Company's obligations hereunder and thereunder. The execution and
delivery of this Agreement and each of the other Transaction Documents by the
Company and the consummation by the Company of the transactions contemplated
hereby and thereby have been duly authorized by all necessary action on the part
of the Company, and no further action is required by the Company, the Company's
Board of Directors or the Company's shareholders in connection herewith or
therewith, other than in connection with the Required Approvals. This Agreement
and each other Transaction Document to which the Company is a party have been
(or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms hereof and thereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except: (A) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors' rights
generally, (B) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (C) insofar as
indemnification and contribution provisions may be limited by applicable law.

(d)   No Conflicts. The execution, delivery and performance by the Company of
this Agreement and the other Transaction Documents to which the Company is a
party, the issuance and sale of the Shares and the consummation by the Company
of the transactions contemplated hereby and thereby do not and will not: (i)
conflict with or violate any provision of the Company's or any Subsidiary's
certificate or articles of incorporation, bylaws or other organizational or
charter documents; (ii) conflict with, or constitute a default (or an event that
with notice, lapse of time, or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to other Persons any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time, or both)
of, any agreement, credit facility, debt or other instrument (evidencing Company
or Subsidiary Indebtedness or otherwise) or other understanding to which the
Company or any Subsidiary is a party or by which any property or asset of the
Company or any Subsidiary is bound or affected, such as could reasonably be
expected to result in a Material Adverse Effect; or (iii) subject to the
Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected.

(e)   Filings, Consents and Approvals. Except for the approval of the Company's
shareholders required by The Nasdaq Stock Market in order for the Preferred
Shares to be convertible into the Common Conversion Shares, neither the Company
nor any Subsidiary is required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority or other Person
in connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than: (i) the filing of a Current Report on Form
8-K disclosing

7.

--------------------------------------------------------------------------------



the material terms of the transactions contemplated hereby, (ii) the filing with
the Commission pursuant to the Registration Rights Agreement, (iii) the filing
of a Shares Outstanding Change Notification with The Nasdaq Stock Market within
ten (10) days of the Closing Date reflecting the increase in the number of
shares outstanding resulting from the transactions contemplated hereby, and (iv)
the filing of a Form D with the Commission and such filings as are required to
be made under applicable state securities laws (collectively, the "Required
Approvals").

(f)   Issuance of the Shares. The Common Shares are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents. Prior to the Second Closing, the Preferred
Shares and the Common Conversion Shares will be duly authorized and, when issued
and paid for in accordance with the applicable Transaction Documents, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens imposed by the Company other than restrictions on transfer provided for in
the Transaction Documents.

(g)   Capitalization. The capitalization of the Company is as set forth in the
SEC Reports. The Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act, other than (i) pursuant
to the exercise of stock options and the vesting of restricted stock units under
the Company's equity incentive plans and (ii) the Common Shares. No Person has
any right of first refusal, preemptive right, right of participation, or any
similar right to participate in the transactions contemplated by the Transaction
Documents, other than any such right that has been waived. Except as a result of
the purchase and sale of the Shares or pursuant to the Company's equity
incentive plan, outstanding warrants disclosed in the SEC Reports or other
Exempt Issuances, there are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock or the capital stock of any Subsidiary, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock,
Common Stock Equivalents or capital stock of any Subsidiary. Other than pursuant
to the provisions of the outstanding warrants issued in December 2014, the
issuance and sale of the Shares will not obligate the Company or any Subsidiary
to issue shares of Common Stock or other securities to any Person (other than
the Purchasers) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities. Other than as set forth in the SEC Reports, there are no
outstanding securities or instruments of the Company or any Subsidiary that
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to redeem a security of the Company or such
Subsidiary. The Company does not have any stock appreciation rights or "phantom
stock" plans or agreements or any similar plan or agreement. All of the
outstanding shares of capital stock of the Company and each Subsidiary are duly
authorized, validly issued, fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares were issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. No further approval or
authorization of any shareholder, the Company's Board of Directors or others is
required for the issuance and sale of the Shares.

8.

--------------------------------------------------------------------------------



Except for the Voting Agreement, there are no shareholders agreements, voting
agreements or other similar agreements with respect to the Company's capital
stock to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company's shareholders.

(h)   SEC Reports; Financial Statements. As of each Closing Date, the Company
has filed all reports, schedules, forms, statements and other documents required
to be filed by the Company under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the two (2) years
preceding the applicable Closing Date (or such shorter period as the Company was
required by law or regulation to file such material) (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the "SEC Reports") on a timely basis or
(i) has received a valid extension of such time of filing and has filed any such
SEC Reports prior to the expiration of any such extension, or (ii) has received
a valid waiver of such time of filing and has filed any such SEC Reports as
required pursuant to any such waiver. As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable, and none of the SEC Reports,
when filed, contained an untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The Company is not and has never been an issuer subject to
Rule 144(i) under the Securities Act. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
("GAAP"), except as may be otherwise specified in such financial statements or
the notes thereto, and except that unaudited financial statements may not
contain all footnotes required by GAAP, and fairly present in all material
respects the financial position of the Company and its consolidated Subsidiaries
as of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

(i)   Material Changes; Undisclosed Events, Liabilities or Developments. Since
the date of the latest audited financial statements included within the SEC
Reports, except as specifically disclosed in a subsequent SEC Report filed prior
to the applicable Closing Date: (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) except for the Company's obligations under the
APA, neither the Company nor any Subsidiary has incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company's or any
Subsidiary's financial statements pursuant to GAAP or disclosed in filings made
with the Commission, (iii) neither the Company nor any Subsidiary has sold any
assets outside the ordinary course of business or had capital expenditures,
individually or in the aggregate, in excess of $200,000, (iv) neither the
Company nor any Subsidiary has altered its method of accounting, (v) neither the
Company

9.

--------------------------------------------------------------------------------



nor any Subsidiary has declared or made any cash or stock dividend or
distribution to its shareholders or purchased, redeemed or made any agreements
to purchase or redeem any shares of its capital stock and (vi) neither the
Company nor any Subsidiary has issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company or Subsidiary equity
incentive plans. The Company does not have pending before the Commission any
request for confidential treatment of information that has not been granted.
Except as previously disclosed to the Purchasers, no event, liability, fact,
circumstance, occurrence or development has occurred or exists or is reasonably
expected to occur or exist with respect to the Company, its Subsidiaries or
their respective businesses, properties, operations, assets or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least one (1) Trading Day prior to
the date that this representation is made.

(j)   Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (each, an "Action") that (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Shares or (ii) could, if there were an unfavorable decision, have or reasonably
be expected to result in a Material Adverse Effect. Neither the Company, nor any
Subsidiary nor any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. There has not been, and
to the knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company. The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company or any Subsidiary under the Exchange Act or the Securities Act.

(k)   Labor Relations. No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company or any
Subsidiary that could reasonably be expected to result in a Material Adverse
Effect. None of the Company's or its Subsidiaries' employees is a member of a
union that relates to such employee's relationship with the Company or such
Subsidiary, and neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement, and the Company and its Subsidiaries believe
that their relationships with their employees are good. To the knowledge of the
Company, no executive officer of the Company or any Subsidiary, is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters. The Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(l)   Compliance. Neither the Company nor any Subsidiary: (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company or any Subsidiary under), nor has the

10.

--------------------------------------------------------------------------------



Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any judgment, decree or order of any court,
arbitrator or other governmental authority or (iii) is or has been in violation
of any statute, rule, ordinance or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case of
clauses (i), (ii) and (iii) as could not have or reasonably be expected to
result in a Material Adverse Effect.

(m)   Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with all federal, state, local or foreign laws relating to pollution or
protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including laws relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, "Hazardous Materials") into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands, or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations, issued, entered, promulgated or approved thereunder ("Environmental
Laws"); (ii) have received all permits licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses;
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval where in each of clauses (i), (ii) and (iii), the failure to
so comply could be reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect.

(n)   Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect ("Material Permits"), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

(o)   Title to Assets. All of the Company's and each Subsidiary's owned real
property is set forth in the SEC Reports (the "Real Property"). Except as
disclosed in the SEC Reports, the Company and each Subsidiary have good and
marketable title in fee simple to all such Real Property owned by them and good
and marketable title in all personal property owned by them that is material to
the business of the Company or such Subsidiary, in each case free and clear of
all Liens, except for (i) Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company or such Subsidiary and (ii) Liens for the
payment of federal, state or other taxes, for which appropriate reserves have
been made therefor in accordance with GAAP, and the payment of which is neither
delinquent nor subject to penalties. Any real property and facilities held under
lease by the Company or any Subsidiary are held by them under valid, subsisting
and enforceable leases with which the Company or such Subsidiary is in
compliance. Except as set forth in the SEC Reports, none of the Company's
Subsidiaries owns or leases any real property.

11.

--------------------------------------------------------------------------------



(p)   Intellectual Property. The Company and each Subsidiary have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights as necessary
or required for use in connection with their respective businesses and which the
failure to so have could have a Material Adverse Effect (collectively, the
"Intellectual Property Rights"). None of the Intellectual Property Rights has
expired, terminated or been abandoned, or is expected to expire or terminate or
be abandoned, within two (2) years from the date of this Agreement. Neither the
Company nor any Subsidiary has received, since the date of the latest audited
financial statements included within the SEC Reports, a written notice of a
claim or otherwise has any knowledge that the Intellectual Property Rights
violate or infringe upon the rights of any Person, except as could not have or
reasonably be expected to not have a Material Adverse Effect. To the knowledge
of the Company, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights. The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties, except where failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

(q)   Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to $20 million. Neither the Company
nor any Subsidiary has any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.

(r)   Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports and other than the transactions contemplated hereby, none of the
officers or directors of the Company or any Subsidiary and, to the knowledge of
the Company, none of the employees of the Company or any Subsidiary is presently
a party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from providing for
the borrowing of money from or lending of money to, or otherwise requiring
payments to or from any officer, director or such employee or, to the knowledge
of the Company, any entity in which any officer, director, or any such employee
has a substantial interest or is an officer, director, trustee, shareholder,
member or partner, in each case in excess of $120,000, other than for: (i)
payment of salary or consulting fees for services rendered, (ii) reimbursement
for expenses incurred on behalf of the Company and (iii) other employee
benefits, including stock option and restricted stock unit agreements under any
equity incentive plan of the Company.

(s)   Sarbanes-Oxley; Internal Accounting Controls. The Company and the
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes-Oxley

12.

--------------------------------------------------------------------------------



Act of 2002, as amended, that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the Commission thereunder
that are effective as of the date hereof and as of the Closing Date. The Company
and the Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that: (i) transactions are executed
in accordance with management's general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management's general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company and the Subsidiaries have
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for the Company and the Subsidiaries and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission's rules and forms. The Company's certifying officers
have evaluated the effectiveness of the disclosure controls and procedures of
the Company and the Subsidiaries as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
"Evaluation Date"). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) that have materially affected, or are reasonably
likely to materially affect, the internal control over financial reporting of
the Company or its Subsidiaries.

(t)   Certain Fees. No brokerage or finder's fees or commissions are or will be
payable by the Company or any Subsidiaries to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents.

(u)   Private Placement. Assuming the accuracy of each Purchaser's
representations and warranties set forth in Article 4, no registration under the
Securities Act is required for the offer and sale of the Shares by the Company
to the Purchasers as contemplated hereby. The issuance and sale of the Shares
hereunder does not contravene the rules and regulations of the Trading Market.

(v)   Investment Company. Neither the Company nor any Subsidiary is, nor is an
Affiliate of, and immediately after receipt of payment for the Shares, will not
be or be an Affiliate of, an "investment company" within the meaning of the
Investment Company Act of 1940, as amended. The Company and its Subsidiaries
shall conduct their respective businesses in a manner so that none will become
an "investment company" subject to registration under the Investment Company Act
of 1940, as amended.

(w)   Registration Rights. Other than as disclosed in the SEC Reports or as
contemplated by the Registration Rights Agreements, no Person has any right to
cause the Company to effect the registration under the Securities Act of any
securities of the Company or any Subsidiaries.

13.

--------------------------------------------------------------------------------



(x)   Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the Commission is contemplating
terminating such registration. The Company has not, in the twelve (12) months
preceding the date hereof, received notice from any Trading Market on which the
Common Stock is or has been listed or quoted to the effect that the Company is
not in compliance with the listing or maintenance requirements of such Trading
Market. The Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with all such listing and
maintenance requirements. The Common Stock is currently eligible for electronic
transfer through the Depository Trust Company or another established clearing
corporation, and the Company is current in payment of the fees to the Depository
Trust Company (or such other established clearing corporation) in connection
with such electronic transfer.

(y)   Application of Takeover Protections. The Company and the Company's Board
of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company's articles of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation, as a result of the
Company's issuance of the Shares and each Purchaser's ownership of the Shares.

(z)   Disclosure. All of the disclosure furnished by or on behalf of the Company
to the Purchasers regarding the Company and its Subsidiaries, their respective
businesses and the transactions contemplated hereby, is true and correct and
does not contain an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. As of the
date of release, no press release disseminated by the Company during the twelve
(12) months preceding the date of this Agreement, contained an untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made and when made, not misleading.

(aa)   No Integrated Offering. Assuming the accuracy of each Purchaser's
representations and warranties set forth in Article 4 hereof, neither the
Company, nor any of its Affiliates, nor any Person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Shares to be integrated with current or prior offerings by
the Company for purposes of (i) the Securities Act that would require the
registration of any such securities under the Securities Act, or (ii) any
applicable shareholder approval provisions of any Trading Market on which any of
the securities of the Company are listed or designated.

(bb)   Solvency. Based on the consolidated financial condition of the Company as
of the applicable Closing Date, after giving effect to the receipt by the
Company of the proceeds

14.

--------------------------------------------------------------------------------



from the sale of the Shares hereunder: (i) the fair saleable value of the
Company's assets exceeds the amount that will be required to be paid on or in
respect of the Company's existing debts (including known contingent liabilities)
as they mature, (ii) the Company's assets do not constitute unreasonably small
capital to carry on its business as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, consolidated and
projected capital requirements and capital availability thereof, and (iii) the
current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its liabilities when such amounts are required to be paid. The
Company neither intends to incur debts nor believes it will incur debts beyond
its ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of such debt). The Company has no
knowledge of any facts or circumstances that lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one (1) year from the Closing Date.

(cc)   Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or any Subsidiary know of
no basis for any such claim.

(dd)   No General Solicitation. Neither the Company nor any Person acting on
behalf of the Company has offered or sold any of the Shares by any form of
general solicitation or general advertising.

(ee)   Foreign Corrupt Practices. Neither the Company nor any Subsidiary, nor to
the knowledge of the Company or any Subsidiary, any agent or other person acting
on behalf of the Company or any Subsidiary, has: (i) directly or indirectly,
used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign or domestic political activity, (ii) made
any unlawful payment to foreign or domestic government officials or employees or
to any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any Person acting on its behalf of which the Company is
aware) which is in violation of law, or (iv) violated in any respect any
provision of FCPA.

(ff)   Acknowledgment Regarding the Purchaser's Purchase of Shares. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm's length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
no Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents

15.

--------------------------------------------------------------------------------



and the transactions contemplated thereby, and any advice given by any Purchaser
or any of its respective representatives or agents in connection with the
Transaction Documents and the transactions contemplated thereby is merely
incidental to such Purchaser's purchase of the Shares and not to be relied upon.
The Company further represents to each Purchaser that the Company's decision to
enter into this Agreement and the other Transaction Documents has been based
solely on the independent evaluation of the transactions contemplated hereby by
the Company and its representatives.

(gg)   Acknowledgment Regarding Purchaser's Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding, it is understood
and acknowledged by the Company that: (i) except as expressly set forth in the
Transaction Documents, none of the Purchasers have been asked by the Company to
agree, nor has any Purchaser agreed, to desist from purchasing or selling, long
and/or short, securities of the Company, or "derivative" securities based on
securities issued by the Company or to hold the Shares for any specified term,
(ii) past or future open market or other transactions by any Purchaser,
specifically including, without limitation, Short Sales or "derivative"
transactions, before or after the closing of this or future private placement
transactions, may negatively impact the market price of the Company's
publicly-traded securities, (iii) any Purchaser, and counter-parties in
"derivative" transactions to which any such Purchaser is a party, directly or
indirectly, may presently have a "short" position in the Common Stock and (iv)
each Purchaser shall not be deemed to have any affiliation with or control over
any arm's length counter-party in any "derivative" transaction. The Company
further understands and acknowledges that (y) any Purchaser may engage in
hedging activities at various times, and (z) such hedging activities (if any)
could reduce the value of the existing shareholders' equity interests in the
Company at and after the time that the hedging activities are being conducted.
The Company acknowledges that such aforementioned hedging activities do not
constitute a breach of any of the Transaction Documents.

(hh)   Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Shares,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, any of the Shares, or (iii) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company.

(ii)   Form S-3 Eligibility. As of the applicable Closing Date, the Company is
eligible to use Form S-3 under the Securities Act and is not an "ineligible
issuer" as defined in Rule 405 under the Securities Act.

(jj)   Stock Option Plans. Each stock option granted by the Company under the
Company's equity incentive plan was granted (i) in accordance with the terms of
the Company's equity incentive plan and (ii) with an exercise price at least
equal to the fair market value of the Common Stock on the date such stock option
would be considered granted under GAAP and applicable law. No stock option
granted under the Company's equity incentive plan has been backdated. The
Company has not knowingly granted, and there is no and has been no Company
policy or practice to grant, stock options prior to, or otherwise coordinate the
grant of stock options with, the release or other public announcement of
material information regarding the Company or its Subsidiaries or their
financial results or prospects.

16.

--------------------------------------------------------------------------------



(kk)   Office of Foreign Assets Control. Neither the Company nor any Subsidiary
nor, to the Company's knowledge, any director, officer, agent, employee or
Affiliate of the Company or any Subsidiary, is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department.

(ll)   U.S. Real Property Holding Corporation. The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Code, and the Company shall so certify upon any Purchaser's request.

(mm)   Bank Holding Company Act. Neither the Company nor any of its Subsidiaries
or Affiliates is subject to the Bank Holding Company Act of 1956, as amended
(the "BHCA"), and to regulation by the Board of Governors of the Federal Reserve
System (the "Federal Reserve"). Neither the Company nor any of its Subsidiaries
or Affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

(nn)   Money Laundering. The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
"Money Laundering Laws"), and no Action or Proceeding by or before any
Governmental Authority or any arbitrator involving the Company or any Subsidiary
with respect to the Money Laundering Laws is pending or, to the knowledge of the
Company, or any Subsidiary, threatened.

(oo)   No Disqualification Events. With respect to the Shares to be offered and
sold hereunder in reliance on Rule 506(b) under the Securities Act, none of the
Company, any of its predecessors, any affiliated issuer, any director, executive
officer, other officer of the Company participating in the offering hereunder,
any beneficial owner of twenty percent (20%) or more of the Company's
outstanding voting equity securities, calculated on the basis of voting power,
nor any promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale (each, an "Issuer
Covered Person" and, together, "Issuer Covered Persons") is subject to any of
the "Bad Actor" disqualifications described in Rule 506(d)(1)(i) to (viii) under
the Securities Act (a "Disqualification Event"), except for a Disqualification
Event covered by Rule 506(d)(2) or (d)(3). The Company has exercised reasonable
care to determine whether any Issuer Covered Person is subject to a
Disqualification Event. The Company has complied, to the extent applicable, with
its disclosure obligations under Rule 506(e), and has furnished to the
Purchasers a copy of any disclosures provided thereunder upon request.

17.

--------------------------------------------------------------------------------



(pp)   Other Covered Persons. The Company is not aware of any person that has
been or will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of any Shares.

(qq)   Notice of Disqualification Events. The Company will notify the Purchasers
in writing, prior to the Closing Date of (i) any Disqualification Event relating
to any Issuer Covered Person and (ii) any event that would, with the passage of
time, become a Disqualification Event relating to any Issuer Covered Person.

(rr)   Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company (or any Subsidiary) and an unconsolidated
or other off balance sheet entity that is required to be disclosed by the
Company in its Exchange Act filings and is not so disclosed or that otherwise
would be reasonably likely to have a Material Adverse Effect.

(ss)   Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) that are required to be paid in connection
with the sale and transfer of the Shares to be sold to each Purchaser hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.

(tt)   Franchise Taxes. There are no unpaid franchise taxes claimed by the
taxing authority of any jurisdiction to be due by the Company or any Subsidiary,
and the officers of the Company or any Subsidiary know of no basis for any such
claim.

ARTICLE 4 - PURCHASER REPRESENTATIONS AND WARRANTIES

Each Purchaser hereby represents and warrants to the Company, severally and not
jointly, as of the date hereof and as of each Closing the following:

Section 4.1 Power and Authority.

Purchaser has the right, power and authority to execute, deliver and perform
this Agreement and all the documents and instruments referred to herein and
contemplated hereby and to consummate the transactions contemplated by this
Agreement. This Agreement has been duly and validly executed and delivered by
Purchaser and will constitute a legal, valid and binding obligation of
Purchaser, enforceable in accordance with its terms, except: (A) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, (B) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (C) insofar as indemnification and contribution provisions may be
limited by applicable law.

Section 4.2 No Conflicts.

The execution and delivery by Purchaser of this Agreement and the consummation
of the transactions contemplated herein by Purchaser will not: (i) violate,
conflict with, result in a

18.

--------------------------------------------------------------------------------



breach or default under, cause termination of, create any right of termination
under or any adverse change of rights under, (including the acceleration of
payments under) any term or condition of, or result in the creation of any Lien
pursuant to, any mortgage, indenture, contract, license, permit, instrument, or
other agreement, document or instrument to which Purchaser is a party or by
which Purchaser or any of its properties may be bound or (ii) violate any
provision of Law or any valid and enforceable court order or ruling of any
Governmental Authority to which Purchaser is a party or by which Purchaser or
its properties may be bound as would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of
Purchaser to consummate the transactions contemplated by this Agreement.

Section 4.3 Required Consents, Approvals and Filings.

No consent or approval is required by virtue of the execution of this Agreement
by Purchaser or the consummation of the transactions contemplated herein by
Purchaser.

Section 4.4 Accredited Investor.

Purchaser is an accredited investor as that term is defined in Section 501 of
Regulation D promulgated under the Securities Act.

Section 4.5 Purchase for Investment.

Purchaser is acquiring the Shares and any Conversion Shares issued upon
conversion of the Preferred Shares (collectively, "Securities") for its own
account in the ordinary course of its business, for investment only and not with
a view to the distribution thereof in violation of the Securities Act or the
rules and regulations of the Commission promulgated thereunder.

Section 4.6 Restricted Securities.

Purchaser acknowledges that the Securities are "restricted securities" as that
term is defined in Rule 144 promulgated under the Securities Act and,
accordingly, the Securities must be held indefinitely unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available and the certificates evidencing the Shares will be
legended accordingly. Without limiting the generality of the foregoing,
Purchaser acknowledges that, unless the resale of the Securities is covered
under an effective registration statement, the Securities may not be sold
pursuant to Rule 144 for a period of at least six (6) months from the date of
Closing, and, if such Purchaser is deemed an affiliate of the Company at the
time of such future sale, that it must comply with the volume and manner of sale
restrictions of Rule 144 applicable to affiliates of an issuer.

Section 4.7 Sophistication.

Purchaser has, independently and without reliance upon the Company and its
Affiliates, and based on such documents and information as Purchaser has deemed
appropriate, made its own appraisal of, and investigation into, the business,
operations, property, financial and other condition of the Company, investment
merits and consequences of its purchase of the Shares and made its own decision
with respect to its purchase of the Shares. Purchaser has consulted to the
extent deemed appropriate by it with its own advisers as to the financial, tax,
legal and related

19.

--------------------------------------------------------------------------------



matters concerning a purchase of the Shares and on that basis understands the
financial, legal, tax and related consequences of a purchase of the Shares, and
believes that a purchase of the Shares is suitable and appropriate for it.
Purchaser is knowledgeable, sophisticated and experienced in making, and is
qualified to make, decisions with respect to investments in securities
representing an investment decision like that involved in the purchase of the
Shares, and has requested, received, reviewed and considered all information it
deems relevant in making an informed decision to purchase the Shares. Purchaser
understands that its investment in the Securities involves a significant degree
of risk including a risk of total loss of its investment, and it is fully aware
of and understands all the risk factors related to its purchase of the Shares.
Purchaser has received information deemed by it to be sufficient to allow it to
make an independent and informed decision with respect to its acquisition of the
Shares contemplated hereunder.

Section 4.8 Broker.

Purchaser has not employed any broker or finder in connection with the
transactions contemplated by its Agreement.

Section 4.9 No General Solicitation.



Purchaser did not learn of the investment in the Securities as a result of any
public advertising or general solicitation, including without limitation, by
means of a registration statement or prospectus.



ARTICLE 5 - OTHER AGREEMENTS OF THE PARTIES

Section 5.1 Consents and Approvals.

(a) The Company and each Purchaser shall take, or cause to be taken, all
commercially reasonable actions and shall do, or cause to be done, all
commercially reasonable things necessary under applicable Laws and regulations
to consummate and make effective the transactions contemplated by this
Agreement, including, without limitation, to comply promptly with all legal
requirements that may be imposed on it with respect to this Agreement and the
transactions contemplated hereby by any Governmental Authority with regulatory
jurisdiction over enforcement of any applicable antitrust or other similar
regulatory Laws ("Governmental Regulatory Authority") (which actions shall
include, without limitation, furnishing all information required by applicable
Law in connection with approvals of or filings with any Governmental Regulatory
Authority).

(b) Promptly following the Company's receipt of a Sale Order (as defined in the
APA), the Company shall use its reasonable best efforts to solicit the approval
of its shareholders as may be required under the rules of the Nasdaq Stock
Market for the issuance of the full amount of shares of Common Stock otherwise
issuable upon the conversion of all Preferred Shares (the "Requisite Approval")
at a special meeting of shareholders called for the purpose of obtaining the
Requisite Approval, and at each annual meeting of shareholders thereafter, if
necessary, until the Requisite Approval is obtained.

20.

--------------------------------------------------------------------------------

Section 5.2 Taxes.

All liability for sales, transfer, use, gross receipt, stamp or other similar
taxes arising out of the transactions contemplated by this Agreement shall be
borne by the Company. Responsibility for collecting and paying such taxes shall
be as required under applicable Law.

Section 5.3 Registration.

The Company will include the Common Shares and the Common Conversion Shares as
"Registrable Securities" pursuant to the terms of the Registration Rights
Agreement to be executed simultaneously herewith. This Section 5.3 shall survive
the Closings.

Section 5.4 Rule 144 Legal Opinions.

From time-to-time following the satisfaction of the applicable conditions to the
public sale of the Securities by a Purchaser as set forth in Rule 144
promulgated under the Securities Act, the Company agrees promptly following the
request therefor from any Purchaser to cause its counsel to provide to the
Company and its transfer agent, if required, an opinion to the effect that such
transfer does not require registration of the Securities under the Securities
Act.

Section 5.5 Indemnification of Purchasers.

(a) Subject to the provisions of this Section 5.5, the Company will indemnify
and hold each Purchaser and its directors, officers, shareholders, members,
partners, employees and agents (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title), each Person who "controls" such Purchaser (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, shareholders, agents, members, partners or
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title) of
such controlling persons (each, a "Purchaser Party") harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys' fees and costs of investigation that any such Purchaser
Party may suffer or incur as a result of, arising out of, or relating to (i) any
breach of any of the representations, warranties, covenants or agreements made
by the Company in this Agreement or in the other Transaction Documents or (ii)
any Action instituted against the Purchaser Parties in any capacity, or any of
them or their respective Affiliates, by any Person who is not an Affiliate of
such Purchaser Party, with respect to any of the transactions contemplated by
the Transaction Documents, any transaction financed in whole or in part,
directly or indirectly, with the proceeds from the issuance of the Shares, or
the status of such Purchaser Party as an investor in the Company pursuant to the
transactions contemplated by the Transaction Documents (other than (x) an Action
by the Company based solely upon such Purchaser Party's breach of the
Transaction Documents, (y) an Action by governmental authorities based solely
upon violations by such Purchaser Party of state or federal securities laws or
(z) an Action arising solely as a result of any conduct by such Purchaser Party
that has been determined by a final, non-appealable judicial decision to
constitute fraud, gross negligence or willful misconduct).

21.

--------------------------------------------------------------------------------



(b) If any action shall be brought against any Purchaser Party in respect of
which indemnity may be sought pursuant to this Agreement, such Purchaser Party
shall promptly notify the Company in writing, and the Company shall have the
right to assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Purchaser Party, provided that the omission so to notify the
Company will not relieve the Company from any liability that it may have
hereunder except to the extent it has been materially prejudiced by such
failure. Any Purchaser Party shall have the right to employ separate counsel in
any such Action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Purchaser Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time to assume such defense and to employ counsel or (iii) in such Action
there is, in the reasonable opinion of counsel to the Purchaser Party, a
material conflict on any material issue between the position of the Company and
the position of such Purchaser Party, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel (including any necessary local counsel in each relevant
jurisdiction in the United States). The Company will not be liable to any
Purchaser Party under this Agreement (y) for any settlement by a Purchaser Party
effected without the Company's prior written consent, which shall not be
unreasonably withheld, conditioned or delayed or (z) to the extent, but only to
the extent that a loss, claim, damage or liability is attributable to any
Purchaser Party's breach of any of the representations, warranties, covenants or
agreements made by such Purchaser Party in this Agreement or in the other
Transaction Documents.

(c) The indemnification required by this Section 5.5 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or are incurred. The indemnity
agreements contained herein shall be in addition to any cause of action or
similar right of any Purchaser Party against the Company or others and any
liabilities the Company may be subject to pursuant to law.

(d) Given that a Purchaser Party may be entitled to indemnification (a "Jointly
Indemnifiable Purchaser Claim") from both the Company, pursuant to this
Agreement, and from any other person, whether pursuant to applicable law, any
indemnification agreement, the organizational documents of such person or
otherwise (the "Indemnitee-Related Purchaser Entities"), the Company
acknowledges and agrees that the Company shall be fully and primarily
responsible for the payment to the Purchaser Party in respect of indemnification
and advancement of expenses in connection with any such Jointly Indemnifiable
Purchaser Claim, pursuant to and in accordance with the terms of this Agreement,
irrespective of any right of recovery the Purchaser Party may have from the
Indemnitee-Related Purchaser Entities. Under no circumstance shall the Company
be entitled to any right of subrogation or contribution by the
Indemnitee-Related Purchaser Entities and no right of recovery the Purchaser
Party may have from the Indemnitee-Related Purchaser Entities shall reduce or
otherwise alter the rights of the Purchaser Party or the obligations of the
Company hereunder. In the event that any of the Indemnitee-Related Purchaser
Entities shall make any payment to the Purchaser Party in respect of
indemnification or advancement of expenses with respect to any Jointly
Indemnifiable Purchaser Claim, the Indemnitee-Related Investor Entity making
such payment shall be subrogated to the extent of such payment to all of the
rights of recovery of the Purchaser Party against the Company, and the Purchaser
Party shall execute all papers reasonably required and shall do all things that
may be reasonably necessary to secure such rights, including the

22.

--------------------------------------------------------------------------------



execution of such documents as may be necessary to enable the Indemnitee-Related
Purchaser Entities effectively to bring suit to enforce such rights. Each of the
Indemnitee-Related Purchaser Entities shall be third-party beneficiaries with
respect to this Section 5.5, entitled to enforce this Section 5.5 against the
Company as though each such Indemnitee-Related Investor Entity were a party to
this Agreement.

Section 5.6 Transfer Restrictions.

(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities, other than
pursuant to an effective registration statement or pursuant to an exemption from
registration under the Securities Act, or in connection with a pledge as
contemplated in Section 5.6(b), the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company (it being agreed that the opinion of a
Purchaser's in-house counsel shall be acceptable to the Company), the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer does not require registration of such transferred
Securities under the Securities Act. As a condition of granting any transferee
of Securities any rights pursuant to any of the Transaction Documents, any such
transferee shall agree in writing to be bound by the terms of this Agreement and
the Registration Rights Agreement and shall have the rights and obligations of a
Purchaser under this Agreement and the Registration Rights Agreement.

(b) Each Purchaser agrees to the imprinting, so long as is required by this
Section 5.6 hereof, of a legend on any of the Securities in substantially the
following form:

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION, OR THE SECURITIES COMMISSION OF ANY STATE UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED
OR SOLD (I) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, (II) PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL SELECTED BY THE HOLDER TO SUCH EFFECT, THE SUBSTANCE OF WHICH
SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY OR (III) UNLESS SOLD PURSUANT TO
RULE 144 OR RULE 144A UNDER SAID ACT. THIS SECURITY MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.

(c) The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an "accredited investor" as defined in Rule 501(a) under the
Securities Act. Such pledge would not be deemed a transfer, sale or assignment,
would not be subject to approval of the Company and no legal opinion of legal
counsel of the pledgee, secured party or pledgor would be required in connection
therewith. Further, no notice shall be required of such pledge. At such
Purchaser's expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party

23.

--------------------------------------------------------------------------------



of the Securities may reasonably request in connection with a pledge of the
Securities, including, if the Securities are subject to registration pursuant to
the Registration Rights Agreement, the preparation and filing of any required
prospectus supplement under Rule 424(b)(3) under the Securities Act or other
applicable provision of the Securities Act to appropriately amend the list of
Selling Stockholders (as defined in the Registration Rights Agreement)
thereunder.

(d) Certificates evidencing the Securities shall not contain any legend
(including the legend set forth in Section 5.6(b) hereof): (i) while a
registration statement covering the resale of such Securities is effective under
the Securities Act, (ii) following any sale of such Securities pursuant to Rule
144, (iii) if such Securities are eligible for sale under Rule 144, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Securities and without volume or
manner-of-sale restrictions or (iv) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission). The
Company shall cause its counsel to issue a legal opinion to the Transfer Agent
promptly after the Effective Date if required by the Transfer Agent to effect
the removal of the legend hereunder. The Company agrees that following the
Effective Date or at such time as such legend is no longer required under this
Section 5.6, it will, no later than three (3) Trading Days following the
delivery by a Purchaser to the Company or the Transfer Agent of a certificate
representing underlying Securities, as applicable, issued with a restrictive
legend (such third Trading Day, the "Legend Removal Date"), deliver or cause to
be delivered to such Purchaser a certificate representing such shares that is
free from all restrictive and other legends. The Company may not make any
notation on its records or give instructions to the Transfer Agent that enlarge
the restrictions on transfer set forth in this Section 5.6. Certificates for
Securities subject to legend removal hereunder shall be transmitted by the
Transfer Agent to such Purchaser by crediting the account of such Purchaser's
custodian with the Depository Trust Company System as directed by such
Purchaser.

(e) If the Company fails to issue to a Purchaser a certificate without such
legend or to deliver such Securities to a Purchaser by the Legend Removal Date,
and if on or after the Legend Removal Date such Purchaser purchases (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the holder of such Securities that the holder
anticipated receiving without legend from the Company (a "Buy- In"), then the
Company shall, within three (3) Trading Days after such Purchaser's request and
in such Purchaser's discretion, either (i) pay cash to such Purchaser in an
amount equal to such Purchaser's total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased (the "Buy-In
Price"), at which point the Company's obligation to deliver such unlegended
Securities shall terminate, or (ii) promptly honor its obligation to deliver to
such Purchaser such unlegended Securities as provided above and pay cash to such
Purchaser in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Common Stock, times (B) the closing
sales price of the Common Stock as reported by Bloomberg, L.P. on the Legend
Removal Date. Nothing herein shall limit such Purchaser's right to pursue actual
damages for the Company's failure to deliver certificates representing any
Securities as required by the Transaction Documents, and such Purchaser shall
have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief. Any fees (with respect to the Transfer Agent or otherwise)
associated with the removal of the legend shall be borne by the Company.

24.

--------------------------------------------------------------------------------



(f) Each Purchaser agrees with the Company that such Purchaser will sell any
Securities pursuant to either the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Common Shares or Common Conversion Shares are sold
pursuant to a Registration Statement, they will be sold in compliance with the
plan of distribution set forth therein, and acknowledges that the removal of the
restrictive legend from certificates representing Securities as set forth in
this Section 5.6 is predicated upon the Company's reliance upon this
understanding.

Section 5.7 Furnishing of Information; Public Information.

(a) Until each Purchaser beneficially owns no Securities, the Company covenants
to maintain the registration of the Common Stock under Section 12(b) or 12(g) of
the Exchange Act and to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act even if the Company
is not then subject to the reporting requirements of the Exchange Act.

(b) At any time during the period commencing from the six (6) month anniversary
of the applicable Closing Date and ending at such time that all of the Shares
issued in such Closing (and, with respect to the Second Closing, the Common
Conversion Shares) may be sold without the requirement for the Company to be in
compliance with Rule 144(c)(1) and otherwise without restriction or limitation
pursuant to Rule 144, (i) if the Company shall fail for any reason to satisfy
the current public information requirement under Rule 144(c) or (ii) if the
Company has ever been an issuer described in Rule 144(i)(1)(i) or becomes such
an issuer in the future, and the Company shall fail for any reason to satisfy
any condition set forth in Rule 144(i)(2) (each of clauses (i) and (ii), a
"Public Information Failure"), then, in addition to the Purchasers' other
available remedies, the Company shall pay to each Purchaser, in cash, as partial
liquidated damages and not as a penalty, by reason of any such delay in or
reduction of its ability to sell the Securities, an amount in cash equal to one
percent (1.0%) of the aggregate Purchase Price on the day of a Public
Information Failure and on every thirtieth (30th) day (pro rated for periods
totaling less than thirty (30) days) thereafter until the earlier of (i) the
date such Public Information Failure is cured and (ii) such time that such
public information is no longer required for such Purchaser to transfer the
Securities pursuant to Rule 144. The payments to which the Purchasers shall be
entitled pursuant to this Section 5.7 are referred to herein as "Public
Information Failure Payments." Public Information Failure Payments shall be paid
on the earlier of (y) the last day of the calendar month during which such
Public Information Failure Payments are incurred and (z) the third (3rd)
Business Day after the event or failure giving rise to the Public Information
Failure Payments is cured. In the event the Company fails to make Public
Information Failure Payments in a timely manner, such Public Information Failure
Payments shall bear interest at the rate of 1.5% per month (prorated for partial
months) until paid in full. Nothing herein shall limit the Purchasers' right to
pursue actual damages for the Public Information Failure, and each Purchaser
shall have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.

25.

--------------------------------------------------------------------------------

Section 5.8 Integration.

The Company shall not sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any "security" (as defined in Section 2 of the
Securities Act) that would be integrated with the offer or sale of the Shares in
a manner that would require the registration under the Securities Act of the
sale of the Shares or that would be integrated with the offer or sale of the
Shares for purposes of the rules and regulations of any Trading Market such that
it would require shareholder approval prior to the closing of such other
transaction unless shareholder approval is obtained before the closing of such
subsequent transaction.

Section 5.9 Shareholder Rights Plan.

No claim will be made or enforced by the Company or, with the consent of the
Company, any other Person, that any Purchaser is an "Acquiring Person" under any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or similar anti- takeover plan or
arrangement in effect or hereafter adopted by the Company, or that any Purchaser
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving Securities under the Transaction Documents or under any
other agreement between the Company and the Purchasers.

Section 5.10 Use of Proceeds.

The Company shall use the net proceeds from the sale of the Shares hereunder to
fund the purchase price of the Purchased Assets (as defined in the APA) in
accordance with the terms of the APA, and for working capital and general
corporate purposes.

Section 5.11 Participation in Future Financing.

(a) From the date hereof until the date that is the two (2) year anniversary of
the Closing Date, upon any issuance by the Company or any of its Subsidiaries of
Common Stock, Common Stock Equivalents for cash consideration, debt securities
that are convertible into equity or a combination of units thereof (other than
for a transaction that generates gross proceeds of up to $5 million) (a
"Subsequent Financing"), each Purchaser shall have the right to participate up
to its Pro Rata Portion of the Subsequent Financing, on the same terms,
conditions and price provided for in the Subsequent Financing.

(b) At least four (4) Trading Days prior to the closing of the Subsequent
Financing, the Company shall deliver to each Purchaser a written notice of its
intention to effect a Subsequent Financing (a "Subsequent Financing Notice").
The Subsequent Financing Notice shall describe in reasonable detail the proposed
terms of such Subsequent Financing, the amount of proceeds intended to be raised
thereunder and the Person or Persons through or with whom such Subsequent
Financing is proposed to be effected and shall include a term sheet or similar
document relating thereto as an attachment.

(c) If any Purchaser desires to participate in such Subsequent Financing, it
must provide written notice to the Company by not later than 5:30 p.m. (New York
City time) on the third (3rd) Trading Day (or in the case of a confidentially
marketed public offering or registered direct offering, the next Trading Day),
after such Purchaser has received the Subsequent Financing Notice that such
Purchaser is willing to participate in the Subsequent Financing, the amount of
such Purchaser's participation, and representing and warranting that such
Purchaser

26.

--------------------------------------------------------------------------------



has such funds ready, willing, and available for investment on the terms set
forth in the Subsequent Financing Notice. If the Company receives no such notice
from a Purchaser as of such third (3rd) Trading Day (or the next Trading Day in
the case of a confidentially marketed public offering or registered direct
offering), such Purchaser shall be deemed to have notified the Company that it
does not elect to participate.

(d) "Pro Rata Portion" means the percentage of the Subsequent Financing equal to
the number of shares of Common Stock beneficially owned by a Purchaser divided
by the number of outstanding shares of Common Stock, provided, however, that in
no event shall the total shares of Common Stock beneficially owned by such
Purchaser as a result of its participation in a Subsequent Financing exceed
19.9%.

(e) The Company must provide each Purchaser with a second Subsequent Financing
Notice, and each Purchaser will again have the right of participation set forth
above in this Section 5.11, if the Subsequent Financing subject to the initial
Subsequent Financing Notice is not consummated for any reason on the terms set
forth in such Subsequent Financing Notice within thirty (30) Trading Days after
the date of the initial Subsequent Financing Notice.

(f) The Company and each Purchaser agree that if any Purchaser elects to
participate in the Subsequent Financing, the transaction documents related to
the Subsequent Financing shall not include any term or provision whereby such
Purchaser shall be required to agree to any restrictions on trading as to any of
the Shares purchased hereunder or be required to consent to any amendment to or
termination of, or grant any waiver, release or the like under or in connection
with, the Transaction Documents, without the prior written consent of such
Purchaser.

(g) Notwithstanding anything to the contrary in this Section 5.11 and unless
otherwise agreed to by each Purchaser, the Company shall either confirm in
writing to the Purchasers that the transaction with respect to the Subsequent
Financing has been abandoned or shall publicly disclose its intention to issue
the securities in the Subsequent Financing, in either case in such a manner such
that the Purchasers will not be in possession of any material, non-public
information, by the fourth (4th) Trading Day following delivery of the
Subsequent Financing Notice. If by such fourth (4th) Trading Day, no public
disclosure regarding a transaction with respect to the Subsequent Financing has
been made, and no notice regarding the abandonment of such transaction has been
received by the Purchasers, such transaction shall be deemed to have been
abandoned and the Purchasers shall not be deemed to be in possession of any
material, non-public information with respect to the Company or any of its
Subsidiaries.

(h) Notwithstanding the foregoing, this Section 5.11 shall not apply in respect
of an Exempt Issuance.

(i) With respect to each Purchaser, the terms of this participation right as set
forth above supersede in their entirety the terms of the participation right set
forth in Section 5.11 of the Securities Purchase Agreement dated July 19, 2017,
by and among the Company and the other parties thereto.

27.

--------------------------------------------------------------------------------

Section 5.12 Form D; Blue Sky Filings

The Company agrees to timely file a Form D with respect to the Securities as
required under Regulation D and to provide a copy thereof promptly after such
filing to each Purchaser upon request. The Company shall take such action, as
the Company shall reasonably determine is necessary in order to obtain an
exemption for, or to qualify the Securities for, sale to the Purchaser on or
before the Closing under applicable securities or "Blue Sky" laws of the states
of the United States, and shall provide evidence of such actions promptly to the
Purchaser. The Company shall make all filings and reports relating to the offer
and sale of the Securities required under such laws following the Closing Date.

Section 5.13 Rescission and Withdrawal Right.

Notwithstanding anything to the contrary contained in (and without limiting any
similar provisions of) any of the other Transaction Documents, whenever any
Purchaser exercises a right, election, demand or option under a Transaction
Document, and the Company does not timely perform its related obligations within
the periods therein provided, then, until the time the Company performs such
obligations, such Purchaser may rescind or withdraw, in its sole discretion from
time to time upon written notice to the Company, any relevant notice, demand or
election in whole or in part without prejudice to its future actions and rights.

Section 5.14 Replacement of Securities.

If any certificate or instrument evidencing any Securities is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation thereof (in the case of mutilation),
or in lieu of and substitution therefor, a new certificate or instrument, but
only upon receipt of evidence reasonably satisfactory to the Company of such
loss, theft or destruction. The applicant for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
(including customary indemnity) associated with the issuance of such replacement
Securities.

Section 5.15 Remedies.

In addition to being entitled to exercise all rights provided herein or granted
by law, including recovery of damages, each of the Purchasers and the Company
will be entitled to specific performance under the Transaction Documents. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations contained in the
Transaction Documents and hereby agree to waive and not to assert in any Action
for specific performance of any such obligation the defense that a remedy at law
would be adequate.

Section 5.16 Payment Set Aside.

To the extent that the Company makes a payment or payments to any Purchaser
pursuant to any Transaction Document or a Purchaser enforces or exercises its
rights thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the

28.

--------------------------------------------------------------------------------



extent of any such restoration the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such enforcement or setoff had not
occurred.

Section 5.17 Liquidated Damages.

The Company's obligations to pay any partial liquidated damages or other amounts
owing under the Transaction Documents is a continuing obligation of the Company
and shall not terminate until all unpaid partial liquidated damages and other
amounts have been paid notwithstanding the fact that the instrument or security
pursuant to which such partial liquidated damages or other amounts are due and
payable shall have been canceled.

Section 5.18 Nasdaq Notification.

Within ten (10) days of the Initial Closing Date, the Company shall, if required
by the rules of The Nasdaq Stock Market, file with The Nasdaq Stock Market a
Shares Outstanding Change Notification reflecting the increase in the number of
shares outstanding resulting from the transactions contemplated hereby.

Section 5.19 WAIVER OF JURY TRIAL.

IN ANY ACTION OR PROCEEDING IN ANY JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY
OTHER PARTY, THE PARTIES EACH KNOWINGLY AND INTENTIONALLY, TO THE GREATEST
EXTENT PERMITTED BY APPLICABLE LAW, HEREBY ABSOLUTELY, UNCONDITIONALLY,
IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY JURY.

ARTICLE 6 - CONDITIONS TO THE COMPANY'S OBLIGATIONS

Section 6.1 Initial Closing Conditions.

The Company's obligation to issue and deliver the Common Shares at the Initial
Closing shall be subject to the following conditions to the extent not waived in
writing by the Company:



(a) No Prohibitions. There shall be in effect no injunction, decree or order of,
any Governmental Authority that prohibits or renders unlawful the consummation
of the transactions contemplated hereby.

(b) Representations and Warranties. The representations and warranties made by
the Purchasers in Article 4 hereof shall be true and correct on the Initial
Closing Date with the same force and effect as if made on and as of such date
(except for those representations and warranties that specifically address
matters only as of a particular date).

(c) Related Agreements. The Registration Rights Agreement and the Voting
Agreement shall each have been executed by all parties named therein other than
the Company.

29.

--------------------------------------------------------------------------------

Section 6.2 Second Closing Conditions.

The Company's obligation to issue and deliver the Preferred Shares at the Second
Closing shall be subject to the following conditions to the extent not waived in
writing by the Company:

(a) No Prohibitions. There shall be in effect no injunction, decree or order of,
any Governmental Authority that prohibits or renders unlawful the consummation
of the transactions contemplated hereby.

(b) Representations and Warranties. The representations and warranties made by
the Purchasers in Article 4 hereof shall be true and correct on the Second
Closing Date with the same force and effect as if made on and as of such date
(except for those representations and warranties that specifically address
matters only as of a particular date).

(c) Related Agreements. The Registration Rights Agreement and the Voting
Agreement shall each have been executed by all parties named therein other than
the Company.

(d) Asset Acquisition Closing. All conditions set forth in Sections 7 and 8 of
the APA shall have been satisfied, as determined in the Company's good-faith
discretion, such that the Company is able to deliver to the Purchasers a
certificate in the form attached hereto as Exhibit E.

(e) Certificate of Designation. The Certificate of Designation in the form
attached hereto as Exhibit C shall have been filed and become effective with the
Secretary of State of the State of Nevada.

ARTICLE 7 - CONDITIONS TO PURCHASERS' OBLIGATIONS

Section 7.1 Initial Closing Conditions.

Each Purchaser's obligation to purchase Common Shares at the Initial Closing
shall be subject to the following conditions to the extent not waived in writing
by such Purchaser:



(a) No Prohibitions. There shall be in effect no injunction, decree or order of,
any Governmental Authority that prohibits or renders unlawful the consummation
of the transactions contemplated hereby.

(b) Representations and Warranties. The representations and warranties made by
the Company in Article 3 hereof shall be true and correct on the Initial Closing
Date with the same force and effect as if made on and as of such date (except
for those representations and warranties that specifically address matters only
as of a particular date).

(c) Related Agreements. The Registration Rights Agreement and the Voting
Agreement shall each have been executed by all parties named therein other than
such Purchaser.

Section 7.2 Second Closing Conditions.

Each Purchaser's obligation to purchase Preferred Shares at the Second Closing
shall be subject to the following conditions to the extent not waived in writing
by such Purchaser:



30.

--------------------------------------------------------------------------------



(a) No Prohibitions. There shall be in effect no injunction, decree or order of,
any Governmental Authority that prohibits or renders unlawful the consummation
of the transactions contemplated hereby.

(b) Representations and Warranties. The representations and warranties made by
the Company in Article 3 hereof shall be true and correct on the Second Closing
Date with the same force and effect as if made on and as of such date (except
for those representations and warranties that specifically address matters only
as of a particular date).

(c) Related Agreements. The Registration Rights Agreement and the Voting
Agreement shall each have been executed by all parties named therein other than
such Purchaser.

(d) Asset Acquisition Closing. The Company shall have delivered to each
Purchaser a certificate signed by a duly authorized executive officer of the
Company, in the form attached hereto as Exhibit E.

(e) Certificate of Designation. The Certificate of Designation in the form
attached hereto as Exhibit C shall have been filed and become effective with the
Secretary of State of the State of Nevada.

ARTICLE 8 - TERMINATION

Section 8.1 Termination Prior to the Initial Closing

This Agreement may be terminated, and the transactions contemplated hereby may
be abandoned at any time prior to the Initial Closing:

(A) upon the written agreement of the parties hereto;

(B) by the Company or any Purchaser, by giving written notice to the other
parties hereto in the event that any permanent injunction or action by any
Governmental Authority preventing the consummation of the transactions
contemplated by this Agreement shall be have become final and nonappealable; or

(C) by the Company or any Purchaser, by written notice to the other parties
hereto, if the Initial Closing has not been consummated on or before three (3)
Business Days from the date hereof.

Section 8.1 Termination Prior to the Second Closing

This Agreement may be terminated, and the transactions contemplated by the
Second Closing may be abandoned at any time prior to the Second Closing:

(A) upon the written agreement of the parties hereto;

(B) upon termination of the APA; or

31.

--------------------------------------------------------------------------------



(C) if the closing of the transactions contemplated by the APA is not completed
prior to October 31, 2018.

Section 8.2 Effect of Termination.

Termination of this Agreement pursuant to Sections 8.1 and 8.2 above will
terminate all obligations of the parties hereunder, except for Sections 9.7, 9.9
and 9.10; provided, however, that termination pursuant to such Section 8.1 will
not relieve a defaulting or breaching party from any liability to the other
party hereto.

ARTICLE 9 - MISCELLANEOUS

Section 9.1 Entire Agreement.

The Transaction Documents constitute the full understanding of the parties, a
complete allocation of risks between them and a complete and exclusive statement
of the terms and conditions of their agreement relating to the subject matter
hereof and supersede any and all prior agreements, whether written or oral, that
may exist between the parties with respect thereto.

Section 9.2 Waivers.

No waiver by a party with respect to any breach or default or of any right or
remedy and no course of dealing or performance, will be deemed to constitute a
continuing waiver of any other breach or default or of any other right or
remedy, unless such waiver is expressed in writing signed by the party to be
bound. Failure of a party to exercise any right will not be deemed a waiver of
such right or rights in the future.

Section 9.3 Parties Bound by Agreement; Successors and Assigns; Nature of the
Company's Obligations.

The terms, conditions and obligations of this Agreement will inure to the
benefit of and be binding upon the parties hereto and the respective successors
and assigns thereof. Neither of the parties hereto may transfer or assign its
rights, duties or obligations hereunder or any part thereof to any other person
or entity without the prior written consent of the other parties hereto.

Section 9.4 Counterparts

This Agreement may be executed in multiple counterparts, each of which will for
all purposes be deemed to be an original and all of which will constitute the
same instrument. This Agreement may also be executed and delivered by facsimile
signature, PDF or any electronic signature complying with the U.S. federal ESIGN
Act of 2000 (e.g., www.docusign.com).

Section 9.5 Notices.

All notices, requests and other communications to any party hereunder shall be
in writing and shall be given (and shall be deemed to have been duly given when
received or first refused) (i) by hand delivery, (ii) by overnight courier,
express mail service or registered or certified mail,

32.

--------------------------------------------------------------------------------



in each case with postage or fees prepaid, or (iii) by facsimile or email
transmission (with a copy of any such notice sent by hand delivery, overnight
courier, express mail service or registered or certified mail, in each case with
postage or fees prepaid) to the Company at the following address and to any
Purchaser at the address set forth under such Purchaser's name on Exhibit A
attached hereto (or at such other address for a party as shall be specified by
like notice):

If to the Company:

S&W Seed Company
106 K Street, Suite 300
Sacramento, California 95814
Attention: Matthew K. Szot, Chief Financial Officer
Facsimile: (559) 884-2750
Email: mszot@swseedco.com

Section 9.6 Governing Law; Submission to Jurisdiction.

All questions concerning the construction, validity, enforcement and
interpretation of the Transaction Documents shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York. Each
party agrees that all legal Proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Action or Proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such Action or Proceeding is improper or is
an inconvenient venue for such Proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
Action or Proceeding by mailing a copy thereof via registered or certified mail
or overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any other manner permitted by law. If any party hereto shall commence
an Action or Proceeding to enforce any provisions of the Transaction Documents,
then, in addition to the obligations of the Company under Section 5.5 hereof,
the prevailing party in such Action or Proceeding shall be reimbursed by the
non-prevailing party for its reasonable attorneys' fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
Action or Proceeding.

Section 9.7 Public Announcements.

Except as required by Law, any announcements or similar publicity or any
disclosure to any person other than the respective advisors of the parties
hereto regarding the contents of this

33.

--------------------------------------------------------------------------------



Agreement or any other agreement between the parties entered into pursuant
hereto shall be agreed upon by the parties prior to such disclosure and, except
as provided herein, any information relating to the matters described above
shall be kept confidential by the parties hereto (and their respective
representatives and agents); provided that nothing herein shall prohibit the
Company or any Purchaser from making such disclosure to the Company's or such
Purchaser's respective Affiliates and any shareholders of the Company or such
Purchaser or their respective Affiliates; provided further, that this
prohibition shall not be deemed breached in the event the Company or such
Purchaser is required to disclose this transaction under the rules and
regulations of the Commission applicable to the Company or such Purchaser.

Section 9.8 No Third-Party Beneficiaries.

Other than as set forth in Section 5.5(d) hereof, there exists no right of any
person to claim a beneficial interest in this Agreement or any rights occurring
by virtue of this Agreement.

Section 9.9 Fees and Expenses.

Except as provided in this Section 9.9, each party hereto shall bear its own
expenses in connection with the preparation and negotiation of this Agreement
and the consummation of the transactions contemplated by this Agreement.

 

Section 9.10 Survival.

Unless this Agreement is terminated under Section 8.1 hereof, the
representations and warranties of the Company and the Purchasers contained in
Article 3 and Article 4 hereof, and the agreements and covenants set forth in
Article 5 hereof, shall survive the Closings and the delivery of the Shares.

Section 9.11 Amendments; Waivers.

No provision of this Agreement may be waived, modified, supplemented or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Holders of the Shares purchased (or to be purchased) pursuant to
this Agreement as set forth on Exhibit A hereto, and in the case of a waiver, by
the party against whom enforcement of any such waived provision is sought. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.

Section 9.12 Interpretation.

Words of the masculine gender will be deemed and construed to include
correlative words of the feminine and neuter genders. Words importing the
singular number will include the plural number and vice versa unless the context
will otherwise indicate. The headings of this Agreement are for convenience and
do not define or limit the provisions hereof. Words importing persons include
firms, associations and corporations. The term "herein," "hereunder," "hereby,"
"hereto," "hereof" and any similar terms refer to this Agreement, the term
"heretofore"

34.

--------------------------------------------------------------------------------



means before the date of execution of this Agreement and the term "hereafter"
means after the date of execution of this Agreement. References herein to
"include," "includes" or "including" shall mean without limitation.

[Signature Page Follows]

 

 

 

 

 

 

35.

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first above written.

S&W SEED COMPANY

 

 

By: /s/ Matthew K. Szot
    Matthew K. Szot
    Executive Vice President of Finance and
    Administration and Chief Financial Officer

 

 

 

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first above written.

PURCHASER:

MFP Partners, L.P.

By: MFP Investors LLC,
    Its General Partner

 

By: /s/ Ellen Lynch
    Ellen Lynch
    Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------

Exhibit A

SCHEDULE OF PURCHASERS

Name and Address

Common
Shares

Purchase
Price

Preferred
Shares

Purchase
Price

MFP Partners, L.P.


c/o MFP Investors LLC
909 Third Avenue, 3rd Floor
New York, NY 10022
Attention: Timothy E. Ladin
Fax: (212) 752-7265
Email: tladin@mfpllc.com

1,607,717

$4,999,999.87

7,235

$22,500,850

 

 

 

--------------------------------------------------------------------------------

Exhibit B

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this "Agreement"), is made and entered into
effective as of September [●], 2018, by and among S&W Seed Company, a Nevada
corporation (the "Company") and the investors listed on Exhibit A hereto (each,
an "Investor" and together the "Investors").

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof, between the Company and the Investors (the "Purchase
Agreement") in connection with the following.

W I T N E S S E T H

WHEREAS, the Company and the Investors have entered into the Purchase Agreement
providing for the offer and sale of 1,607,717 shares of the Company's Common
Stock (the "Common Shares") and 7,235 shares of the Company's Series A
Convertible Preferred Stock (the "Preferred Shares" and together with the Common
Shares, the "Shares") in a private placement exempt from the registration
requirements of the Securities Act of 1933, as amended (the "Securities Act"),
pursuant to Section 4(a)(2) and Rule 506(b) of Regulation D promulgated
thereunder; and

WHEREAS, as an inducement to the Investors to purchase the Shares, the Company
has agreed to provide the Investors with certain registration rights.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement and for good and valuable consideration, the receipt of
which is hereby acknowledged, the parties to this Agreement agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

For purposes of this Agreement, the following terms shall have the following
meanings:

(a)   The term "Affiliate" means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person; provided that, for the purposes of this definition, "control"
(including, with correlative meanings, the terms "controlled by" and "under
common control with"), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

(b)   The term "Business Day" means each Monday, Tuesday, Wednesday, Thursday
and Friday that is not a day on which banking institutions in New York City are
generally authorized or obligated by law or executive order to close.

--------------------------------------------------------------------------------

(c)   The term "Board" means the Board of Directors of the Company.

(d)   The term "Commission" means the United States Securities and Exchange
Commission or any successor agency.

(e)   The term "Conversion Shares" means the shares of the Company's Common
Stock issuable upon conversion of the Preferred Shares.

(f)   The term "Exchange Act" means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

(g)   The term "Person" (but not "person") means any individual, firm,
corporation, partnership, limited liability company, trust or other entity, and
shall include any successor (by merger or otherwise) of such entity.

(h)   The term "Purchase Price" means $3,110 per Preferred Share.

(i)   The term "Securities Act" means the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.

Any terms used in this Agreement and not defined herein shall have the meanings
given such terms in the Purchase Agreement.

ARTICLE II

REGISTRATION OF COMMON STOCK; INDEMNIFICATION

Section 2.01   Registrable Securities. For the purposes of this Agreement,
"Registrable Securities" means the Common Shares and the Conversion Shares;
provided that (i) the Common Shares and the Conversion Shares will cease to be
Registrable Securities, and (ii) the Company will not be obligated to maintain
the effectiveness of the Resale Registration Statement (as defined below), and
the Company's obligations under Section 2.02 hereof will cease, with respect to
the Registrable Securities of a holder thereof (a "Holder") following the date
on which (a) such securities have been sold or otherwise transferred by the
Holder thereof pursuant to an effective registration statement; or (b) such
securities are sold in accordance with Rule 144 (or any successor provision)
promulgated under the Securities Act. The period of time during which the
Company is required to keep the Resale Registration Statement effective is
referred to as the "Effectiveness Period."

Section 2.02   Registration. Within seventy-five (75) Business Days following
the date on which the Preferred Shares are first issued to the Investors (the
"Filing Date"), the Company shall prepare and file a resale registration
statement on Form S-3 or another applicable form, if Form S-3 is not then
available, registering offers and sales of Registrable Securities held by the
Investors and any other Holders of Registrable Securities pursuant to Rule 415
under the Securities Act (such registration statement together with all exhibits
thereto and any post-effective amendment thereto that becomes effective, the
"Resale Registration Statement"). The Company may supplement the Resale
Registration Statement from time to time to register securities other than
Registrable Securities for sale for the account of any

2

--------------------------------------------------------------------------------



Person; provided, however, that such supplement will be permitted only so long
as the Commission rules provide that such supplement does not give the
Commission the right to review the Resale Registration Statement; provided,
further, that such supplement does not adversely affect the rights of any
Holder.  Notwithstanding the foregoing or anything to the contrary in this
Article II, if the Company grants registration rights to one or more other
holders of its Common Stock that are more favorable to such holders than the
registration rights granted hereunder, with respect to underwritten offerings or
otherwise, the Company and the holders of a majority of the Registrable
Securities hereunder shall in good faith amend this Agreement to reflect such
more favorable terms as reasonably as practicable.

Section 2.03   Registration Procedures. In connection with the registration of
any Registrable Securities under the Securities Act as provided in this Article
II, the Company will use its best efforts to:

(a)   cause the Resale Registration Statement (and any other related
registrations, qualifications or compliances as may be reasonably requested and
as would permit or facilitate the sale and distribution of all Registrable
Securities until the distribution thereof is complete) to become effective as
soon as practicable following the filing thereof but not later than 180 days
after the Filing Date (the "Scheduled Effective Date");

(b)   prepare and file with the Commission the amendments and supplements to the
Resale Registration Statement and the prospectus used in connection therewith
and take all other actions as may be necessary to keep the Resale Registration
Statement continuously effective until the disposition of all securities in
accordance with the intended methods of disposition by the Holder or Holders
thereof set forth in the Resale Registration Statement will be completed, and to
comply with the provisions of the Securities Act (to the extent applicable to
the Company) with respect to the dispositions;

(c)   (i) at least five (5) Business Days before filing with the Commission,
furnish to each Holder and its counsel (if any) copies of all documents proposed
to be filed with the Commission in connection with such registration, which
documents will be subject to the review and reasonable comment of such Holder
and its counsel; (ii) furnish to each Holder of Registrable Securities a
reasonable number of copies of the Resale Registration Statement, of each
amendment and supplement thereto, and of the prospectus included in the Resale
Registration Statement (including each preliminary prospectus), in conformity
with the requirements of the Securities Act, and the other documents (including
exhibits to any of the foregoing), as the Holder may reasonably request, in
order to facilitate the disposition of the Registrable Securities owned by such
Holder; (iii) respond as promptly as practicable to any comments received from
the Commission with respect to each Resale Registration Statement or any
amendment thereto; and (iv), as promptly as reasonably possible, provide the
Holders true and complete copies of all correspondence from and to the
Commission relating to such Resale Registration Statement that pertains to the
Holders as "Selling Stockholders" but not any comments that would result in the
disclosure to the Holders of material and non-public information concerning the
Company.

3

--------------------------------------------------------------------------------

(d)   register or qualify the Registrable Securities covered by the Resale
Registration Statement under the securities or "blue sky" laws of the various
states as any Holder reasonably requests and do any and all other acts and
things that may be necessary or reasonably advisable to enable a Holder to
consummate the disposition in such states of the Registrable Securities owned by
such Holder, except that the Company will not be required to qualify generally
to do business as a foreign corporation in any jurisdiction wherein it would
not, but for the requirements of this Section 2.03(d), be obligated to be
qualified, or to subject itself to taxation in any jurisdiction;

(e)   provide a transfer agent and registrar for the Registrable Securities
covered by the Resale Registration Statement not later than the effective date
of the Resale Registration Statement;

(f)   notify the Holders promptly, and confirm such notice in writing, (i)(A)
when a prospectus as contained in the Resale Registration Statement (a
"Prospectus") or any Prospectus supplement or post-effective amendment has been
filed, and (B) with respect to a Resale Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of the
issuance by the Commission or any other federal or state governmental authority
of any stop order suspending the effectiveness of a Resale Registration
Statement or the initiation of any proceedings for that purpose, (iii) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose, (iv) of the existence of any fact or the happening
of any event that makes any statement made in such Resale Registration Statement
or related Prospectus or any document incorporated or deemed to be incorporated
therein by reference untrue in any material respect or which requires the making
of any changes in such Resale Registration Statement, Prospectus or documents so
that, in the case of the Resale Registration Statement, it will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
and that in the case of the Prospectus, it will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, (v) of the Company's
reasonable determination that a post-effective amendment to a Resale
Registration Statement would be appropriate, or (vi) of any request by the
Commission or other governmental authority for amendments or supplements to a
Resale Registration Statement or related Prospectus or for additional
information that pertains to the Holders as "Selling Stockholders" or the "Plan
of Distribution;"

(g)   enter into customary agreements (including, in the event the Holders elect
to engage an underwriter in connection with the Resale Registration Statement,
an underwriting agreement containing customary terms and conditions) and take
all other actions as may be reasonably required in order to expedite or
facilitate the disposition of Registrable Securities; provided, however, that
the Company will not be liable for any underwriter's fees, commissions and
discounts or similar expenses; and

(h)   make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of the Resale Registration Statement or any
suspension of the qualification of any of the Registrable Securities for sale in
any jurisdiction, at the earliest possible time.

4

--------------------------------------------------------------------------------



Section 2.04   Rule 144. With a view to making available to the Holders the
benefits of certain rules and regulations of the Commission that at any time
permit the sale of the Registrable Securities to the public without
registration, the Company agrees to:

(a)   make and keep public information available, as those terms are understood
and defined in Rule 144 promulgated under the Securities Act;

(b)   file with the Commission in a timely manner all reports and other
documents required of the Company under the Exchange Act;

(c)   so long as a Holder owns any unregistered Registrable Securities, furnish
to the Holder upon any reasonable request a written statement by the Company as
to its compliance with the public information requirements of Rule 144
promulgated under the Securities Act and/or the Exchange Act, a copy of the most
recent annual or quarterly report of the Company, and any other reports and
documents of the Company as the Holder may reasonably request in availing itself
of any rule or regulation of the Commission allowing a Holder to sell any
Registrable Securities without registration (excluding any reports or documents
of the Company that the Company, in its sole discretion, deems confidential);
provided, that to the extent such documents and reports are available on the
Commission's website, the Company shall not be required to provide the copies
contemplated by this subsection (c); and

(d)   take such further action as any Holder may reasonably request to enable
such Holder to sell the Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
promulgated under the Securities Act, including providing any legal opinions
relating to such sale pursuant to Rule 144.

Section 2.05   Registration and Selling Expenses. All expenses incurred by the
Company in connection with the Company's performance of or compliance with this
Article II, including, without limitation, (i) all Commission registration and
filing fees, (ii) blue sky fees and expenses, (iii) all necessary printing and
duplicating expenses and (iv) all fees and disbursements of counsel and
accountants retained on behalf of the Company, will be paid by the Company. Each
Holder may, at its election, retain its own counsel and other representatives
and advisors as it chooses at its own expense; provided that the Company will
pay the reasonable fees and expenses of one counsel to the Holders incurred as
part of reviewing the Resale Registration Statement and any Prospectuses and
amendments related thereto, in an amount not to exceed $15,000 for each Holder
during the term of this Agreement.

Section 2.06   Registration Statement Not Declared Effective. The Company and
the Holders agree that the Holders will suffer damages if (i) the Resale
Registration Statement is not declared effective by the Commission on or prior
to the Scheduled Effective Date, or (ii) the length or frequency of Black-Out
Periods (as defined below) exceed the limits set forth in Section 2.07(a)
hereof. The Company and the Holders further agree that it would not be feasible
to ascertain the extent of such damages with precision. Accordingly, (x) if the
Resale Registration Statement is not declared effective by the Commission on or
prior to the Scheduled Effective Date and on such date or at any time thereafter
the Company is not diligently and in good faith making commercially reasonable
efforts to have the Resale Registration Statement

5

--------------------------------------------------------------------------------



declared effective, the Company shall pay an amount in cash as liquidated
damages to each Holder equal to one percent (1%) of the aggregate Purchase Price
paid for the Shares by such Holder for each thirty (30) day period after the
Scheduled Effective Date during which the Company is failing to make such
efforts, up to an aggregate maximum of four percent (4%); and (y) during the
continuance of a Black-Out Period beyond the limits set forth in Section 2.07(a)
hereof, the Company shall pay an amount in cash as liquidated damages to each
Holder equal to one percent (1%) of the aggregate Purchase Price paid for the
Shares by such Holder for each thirty (30) day period during the continuance of
a Black-Out Period beyond such limits, pro-rated as applicable for any partial
month, up to an aggregate maximum of four percent (4%).

Section 2.07   Inability to Use Prospectus; Black-Out Periods. Each Holder
agrees that, upon receipt of any notice from the Company of (i) the happening of
any event of the kind described in Sections 2.03(f)(i)(A), 2.03(f)(ii),
2.03(f)(iii), 2.03(f)(iv), 2.03(f)(v) or 2.03(f)(vi) hereof, or (ii) a
determination by the Board that it is advisable to suspend use of the Prospectus
for a discrete period of time due to pending corporate developments such as
negotiation of a material transaction which the Company in its sole discretion
after consultation with legal counsel, determines it would be obligated to
disclose in the Resale Registration Statement, which disclosure the Company
believes would be premature or otherwise inadvisable at such time or would have
a material adverse effect on the Company and its stockholders, such Holder will
forthwith discontinue disposition of such Registrable Securities pursuant to the
Resale Registration Statement or Prospectus until such Holder's receipt of the
copies of the supplemented or amended Prospectus contemplated by Section 2.03(b)
hereof, or until such Holder is advised in writing by the Company that the use
of the applicable Prospectus may be resumed and has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus. The period of time in which the
use of a Prospectus or Resale Registration Statement is so suspended shall be
referred to as a "Black-Out Period." The Company agrees to so advise such Holder
promptly of the commencement and termination of any such Black-Out Period, and
the Purchasers agree to keep the fact of such Black-Out Period confidential. The
Company shall not impose a Black-Out Period under this Section 2.07 for more
than ninety (90) consecutive days and not more than twice in any given twelve
(12) month period; provided, that at least sixty (60) days must pass between
Black-Out Periods and the total aggregate length of all Black-Out periods within
any twelve (12) month period shall not exceed one hundred and twenty (120) days.
Notwithstanding the foregoing, the Company may suspend use of any Resale
Registration Statement if the Commission's rules and regulations prohibit the
Company from maintaining the effectiveness of a Resale Registration Statement
because its financial statements are stale at a time when its fiscal year has
ended or it has made an acquisition reportable under Item 2.01 of Form 8-K or
any other similar situation until the Company's Form 10-K has been filed or a
Form 8-K, including any required pro forma or historical financial statements,
has been filed, respectively (provided that the Company shall use its reasonable
best efforts to cure any such situation as soon as possible so that the Resale
Registration Statement can be used at the earliest possible time). 

6

--------------------------------------------------------------------------------



Section 2.08   Certain Obligations of Holders.

(a)   As a condition to the inclusion of its Registrable Securities in the
Resale Registration Statement, each Holder will furnish to the Company the
information regarding the Holder as is legally required in connection with any
registration, qualification or compliance referred to in this Article II.

(b)   Each Holder hereby covenants with the Company not to make any sale of the
Registrable Securities pursuant to the Resale Registration Statement without
effectively causing the prospectus delivery requirements under the Securities
Act to be satisfied.

(c)   Each Holder acknowledges and agrees that the Registrable Securities sold
pursuant to the Resale Registration Statement are not transferable on the books
of the Company unless the stock certificate submitted to the transfer agent
evidencing the Registrable Securities, if applicable, is accompanied by a
certificate reasonably satisfactory to the Company to the effect that (i) the
Registrable Securities have been sold in accordance with this Agreement and the
Resale Registration Statement and (ii) the requirement of delivering a current
prospectus has been satisfied.

(d)   Each Holder is hereby advised that the anti-manipulation provisions of
Regulation M under the Exchange Act may apply to sales of the Registrable
Securities offered pursuant to the Resale Registration Statement and agrees not
to take any action with respect to any distribution deemed to be made pursuant
to the Resale Registration Statement that constitutes a violation of Regulation
M under the Exchange Act or any other applicable rule, regulation or law.

(e)   The rights to cause the Company to register Registrable Securities granted
to the Holders by the Company under Section 2.02 hereof may be assigned in whole
or in part by a Holder in connection with the transfer of such Registrable
Securities, provided, that: (i) the transfer of the Registrable Securities and
the rights to register such Registrable Securities are effected in accordance
with applicable securities laws, (ii) the transfer involves not less than fifty
percent (50%) of the Shares and the Conversion Shares (if any), (iii) the Holder
gives prior written notice to the Company, and (iv) the transferee agrees to
comply with the terms and provisions of this Agreement in a written instrument
reasonably satisfactory in form and substance to the Company and its counsel.
Except as specifically permitted by this Section 2.08, the rights of a Holder
with respect to Registrable Securities will not be transferable to any other
Person, and any attempted transfer will cause all rights of the Holder to
registration of Registrable Securities under this Article II to be forfeited,
void ab initio and of no further force and effect.

(f)   With the written consent of the Company and each Holder affected or
potentially affected by such proposed waiver, any provision of Sections 2.01,
2.02, 2.03, 2.04, 2.05, 2.06, 2.07, 2.08 or 2.09 hereof may be waived (either
generally or in a particular instance, either retroactively or prospectively and
either for a specified period of time or indefinitely). Upon the effectuation of
each waiver, the Company will promptly give written notice thereof to such
Holders.

7

--------------------------------------------------------------------------------



Section 2.09   Indemnification.

(a)   By the Company. The Company agrees to indemnify, to the fullest extent
permitted by law, each Holder of Registrable Securities being sold, its
directors, officers, employees, members, managers, partners, agents, and each
other Person, if any, who controls (within the meaning of the Securities Act and
the rules and regulations thereunder) such Holder (each, an "Indemnified
Person") against all losses, claims, damages, liabilities, and expenses
(including legal fees and expenses and all costs incident to investigation or
preparation with respect to such losses, claims, damages, liabilities, and
expenses and to reimburse such Indemnified Person for such costs as incurred)
(collectively, the "Losses") caused by, resulting from, or relating to any
untrue or alleged untrue statement of material fact contained in the Resale
Registration Statement, prospectus, or preliminary prospectus or any amendment
thereof or supplement thereto or any omission or alleged omission of a material
fact required to be stated therein or a fact necessary to make the statements
therein not misleading, except insofar as the same are caused by or contained in
any information furnished to the Company by or on behalf of such Holder in
writing expressly for use therein or by such Holder's failure to deliver a copy
of the Resale Registration Statement or prospectus or any amendments or
supplements thereto after the Company has furnished such Holder with a
sufficient number of copies of the same and notified such Holder of such
obligation. In connection with an underwritten offering and without limiting any
of the Company's other obligations under this Agreement, the Company shall
indemnify such underwriters, their officers, directors, employees, and agents
and each Person who controls (within the meaning of the Securities Act and the
rules and regulations thereunder) such underwriters or such other indemnified
Person to the same extent as provided above with respect to the indemnification
of the Holders of Registrable Securities being sold.

(b)   By the Investors. In connection with any registration statement in which a
Holder of Registrable Securities is participating pursuant to this Agreement,
each such Holder will, if requested, furnish to the Company in writing
information regarding such Holder's ownership of Registrable Securities and, to
the extent permitted by law, shall, severally and not jointly, indemnify the
Company, its directors, and each Person who controls (within the meaning of the
Securities Act and the rules and regulations thereunder) the Company against all
Losses caused by, resulting from, or relating to any untrue or alleged untrue
statement of material fact contained in the Resale Registration Statement,
prospectus, or preliminary prospectus or any amendment thereof or supplement
thereto or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only to the extent that such untrue statement or omission is caused by and
contained in such information so furnished to the Company in writing by or on
behalf of such Holder expressly for use therein; provided, however, that each
Holder's obligation to indemnify the Company hereunder shall be apportioned
between each Holder based upon the net amount received by each Holder from the
sale of Registrable Securities, as compared to the total net amount received by
all of the Holders of Registrable Securities sold pursuant to such registration
statement, no such Holder being liable to the Company in excess of such
apportionment; and provided, further that each Holder's obligation to indemnify
the Company hereunder shall be apportioned between each Holder as is appropriate
to reflect the relative fault of such Holder on the one hand, and of each other
Holder on the other, in connection with the statements or omissions that
resulted in such Losses. The relative fault of each Holder on the one hand, and
each other Holder on the other, shall be determined by reference to, among other
things, whether any untrue or any alleged untrue statement of a material fact or
the omission or alleged omission to state a material fact relates to information
supplied by such Holder and the parties' relevant intent, knowledge, information
and opportunity to correct or prevent such statement or omission.

8

--------------------------------------------------------------------------------

(c)   Notice. Any Person entitled to indemnification hereunder shall give prompt
written notice to the indemnifying party of any claim with respect to which its
seeks indemnification; provided, however, that the failure to give such notice
shall not release the indemnifying party from its obligation, except to the
extent that the indemnifying party has been materially prejudiced by such
failure to provide such notice.

(d)   Defense of Actions. In any case in which any such action is brought
against any indemnified party, and it notifies an indemnifying party of the
commencement thereof, the indemnifying party will be entitled to participate
therein and, to the extent that it may wish, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party, and, after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party will not (so long as it shall continue to have
the right to defend, contest, litigate, and settle the matter in question in
accordance with this paragraph) be liable to such indemnified party hereunder
for any legal or other expense subsequently incurred by such indemnified party
in connection with the defense thereof other than reasonable costs of
investigation, supervision, and monitoring (unless such indemnified party
reasonably objects to such assumption on the grounds that there may be defenses
available to it that are different from or in addition to the defenses available
to such indemnifying party or if a conflict or potential conflict of interest
exists, in either of which event the indemnified party shall be reimbursed by
the indemnifying party for the expenses incurred in connection with retaining
separate legal counsel). An indemnifying party shall not be liable for any
settlement of an action or claim effected without its consent, which consent
shall not be unreasonably withheld, conditioned or delayed. The indemnifying
party shall lose its right to defend, contest, litigate and settle a matter if
it shall fail diligently to contest such matter (except to the extent settled in
accordance with the next following sentence). No matter shall be settled by an
indemnifying party without the consent of the indemnified party (which consent
shall not be unreasonably withheld, conditioned or delayed). The indemnifying
party shall not, without the prior written consent of an indemnified party
(which consent shall not be unreasonably withheld, conditioned or delayed),
effect any settlement of any pending or threatened proceedings in respect of
which indemnity has been sought hereunder by such indemnified party unless (i)
such settlement includes an unconditional release of such indemnified party in
form and substance satisfactory to such indemnified party from all liability on
the claims that are the subject matter of such proceedings and (ii) such
settlement does not include any statement as to or any admission of fault,
culpability or a failure to act by or on behalf of any indemnified party.

(e)   Jointly Indemnifiable Claims. Given that an Indemnified Person may be
entitled to indemnification (a "Jointly Indemnifiable Claim") from both the
Company, pursuant to this Agreement, and from any other Person, whether pursuant
to applicable law, any indemnification agreement, the organizational documents
of such Person or otherwise (the "Indemnitee-Related Entities"), the Company
acknowledges and agrees that the Company shall be fully and primarily
responsible for the payment to the Indemnified Person in respect of
indemnification and advancement of expenses in connection with any such Jointly
Indemnifiable Claim, pursuant to and in accordance with the terms of this
Agreement, irrespective of any right of recovery the Indemnified Person may have
from the Indemnitee-Related Entities. Under no circumstance shall the Company be
entitled to any right of subrogation or contribution by the Indemnitee-Related
Entities and no right of recovery the Indemnified Person may have from the

9

--------------------------------------------------------------------------------

Indemnitee-Related Entities shall reduce or otherwise alter the rights of the
Indemnified Person or the obligations of the Company hereunder. In the event
that any of the Indemnitee-Related Entities shall make any payment to the
Indemnified Person in respect of indemnification or advancement of expenses with
respect to any Jointly Indemnifiable Claim, the Indemnitee-Related Entity making
such payment shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnified Person against the Company, and the
Indemnified Person shall execute all papers reasonably required and shall do all
things that may be reasonably necessary to secure such rights, including the
execution of such documents as may be necessary to enable the Indemnitee-Related
Entities effectively to bring suit to enforce such rights. Each of the
Indemnitee-Related Entities shall be third-party beneficiaries with respect to
this Section 2.09(e), entitled to enforce this Section 2.09(e) against the
Company as though each such Indemnitee-Related Entity were a party to this
Agreement.

(f)   Survival. The indemnification provided for under this Agreement shall
remain in full force and effect regardless of any investigation made by or on
behalf of the indemnified Person and will survive the transfer of the
Registrable Securities and the termination of this Agreement.

(g)   Contribution. If recovery is not available under the foregoing
indemnification provisions for any reason or reasons other than as specified
therein, any Person who would otherwise be entitled to indemnification by the
terms thereof shall nevertheless be entitled to contribution with respect to any
Losses with respect to which such Person would be entitled to such
indemnification but for such reason or reasons. In determining the amount of
contribution to which the respective Persons are entitled, there shall be
considered the Persons' relative knowledge and access to information concerning
the matter with respect to which the claim was asserted, the opportunity to
correct and prevent any statement or omission, and other equitable
considerations appropriate under the circumstances, including the relative fault
of such Person, in connection with the statements or omissions that resulted in
Losses. The relative fault of each Person shall be determined by reference to,
among other things, whether any untrue or any alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by such Person and the parties' relevant intent,
knowledge, information and opportunity to correct or prevent such statement or
omission. It is hereby agreed that it would not necessarily be equitable if the
amount of such contribution were determined by pro rata or per capita
allocation. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.
Notwithstanding the foregoing, each Investor and any Affiliate of any such
Investor shall not be required to make a contribution in excess of the net
amount received by such Investor (or its Affiliate) from the sale of Registrable
Securities.

ARTICLE III

MISCELLANEOUS

Section 3.01   Inconsistent Agreements. Without the prior written consent of the
Investors holding a majority of the then-outstanding Registrable Securities, the
Company shall

10

--------------------------------------------------------------------------------



not enter into any registration rights agreement that conflicts, or is
inconsistent, with the provisions of Article II hereof.

Section 3.02   Specific Performance. Each Investor and the Company acknowledge
and agree that, in the event of any breach of this Agreement, the non-breaching
party or parties would be irreparably harmed and could not be made whole by
monetary damages. Each Investor and the Company hereby agree that, in addition
to any other remedy to which any Investor may be entitled at law or in equity,
each such Investor shall be entitled to compel specific performance of this
Agreement in any action instituted in any court of the United States or any
state thereof having subject matter jurisdiction for such action.

Section 3.03   Headings. The headings in this Agreement are for convenience of
reference only and shall not control or affect the meaning or construction of
any provisions hereof.

Section 3.04   Entire Agreement. Except for the Purchase Agreement, this
Agreement (a) constitutes the entire agreement and understanding of the parties
hereto in respect of the subject matter contained herein, and there are no
restrictions, promises, representations, warranties, covenants, conditions, or
undertakings with respect to the subject matter hereof, other than those
expressly set forth or referred to herein, and (b) amends and supersedes all
prior agreements and understandings between the parties hereto with respect to
the subject matter hereof.

Section 3.05   Notices. All notices and other communications hereunder shall be
in writing and shall be delivered personally, by next-day courier, by electronic
or facsimile transmission, or telecopied with confirmation of receipt to the
parties at the addresses specified below (or at such other address for a party
as shall be specified by like notice; provided that notices of change of address
shall be effective only upon receipt thereof). Any such notice shall be
effective upon receipt, if personally delivered, delivered by electronic or
facsimile transmission, or telecopied, or one day after delivery to a courier
for next-day delivery.

If to the Company, to:

S&W Seed Company
106 K Street, Suite 300 
Sacramento, California 95814
Attention: Matthew K. Szot, Chief Financial Officer
Facsimile: (559) 884-2750
Email: mszot@swseedco.com 

If to an Investor or a Holder(s), to:

The address set forth under such Investor's or Holder's name on Exhibit A
attached hereto.

11

--------------------------------------------------------------------------------



Section 3.06   Applicable Law. The substantive laws of the State of New York
shall govern the interpretation, validity, and performance of the terms of this
Agreement, regardless of the law that might be applied under applicable
principles of conflicts of laws.

Section 3.07   Severability. The invalidity, illegality, or unenforceability of
one or more of the provisions of this Agreement in any jurisdiction shall not
affect the validity, legality, or enforceability of the remainder of this
Agreement in such jurisdiction or the validity, legality, or enforceability of
this Agreement, including any such provision, in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by law.

Section 3.08   Successors; Assigns. The provisions of this Agreement shall be
binding upon the parties hereto and their respective heirs, successors, and
permitted assigns, including, without limitation and without the need for an
express assignment or assumption, any successor in interest to an Investor,
whether by a sale of all or substantially all of its assets, merger,
consolidation, or otherwise. Neither this Agreement nor the rights or
obligations of any party hereunder may be assigned, except as otherwise provided
in this Agreement. Any such attempted assignment in contravention of this
Agreement shall be void and of no effect.

Section 3.09   No Third-Party Beneficiaries. Nothing in this Agreement creates
in any Person not a party to this Agreement (other than permitted assignees and
a Person indemnified pursuant to Section 2.09 hereof with respect to such
indemnification rights and any Holders of the Registrable Securities with
respect to the rights to which they are entitled hereunder) any legal or
equitable right, remedy or claim under this Agreement, and this Agreement is for
the exclusive benefit of the parties hereto.

Section 3.10   Amendments. This Agreement may not be amended, modified, or
supplemented unless such modification is in writing and signed by the Company
and the Investors holding a majority of the then-outstanding Registrable
Securities.

Section 3.11   Waiver. Any waiver (express or implied) of any default or breach
of this Agreement shall not constitute a waiver of any other or subsequent
default or breach.

Section 3.12   Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same Agreement.

[SIGNATURE PAGE FOLLOWS]

12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned hereby agrees to be bound by the terms and
provisions of this Registration Rights Agreement as of the date first above
written.

S&W SEED COMPANY

 

 

By:                               
    Matthew K. Szot
    Executive Vice President of Finance and
    Administration and Chief Financial Officer

 

 

 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned hereby agrees to be bound by the terms and
provisions of this Registration Rights Agreement as of the date first above
written.

INVESTOR:



MFP Partners, L.P.

By: MFP Investors LLC,
    Its General Partner

 

By:                               
    Timothy E. Ladin
    General Counsel

 

 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------

Exhibit A

INVESTORS

 

Name and Address

MFP Partners, L.P.

c/o MFP Investors LLC
909 Third Avenue, 3rd Floor
New York, NY 10022
Attention: Timothy E. Ladin
Fax: (212) 752-7265
Email: tladin@mfpllc.com

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

Exhibit C

CERTIFICATE OF DESIGNATION

S&W SEED COMPANY

CERTIFICATE OF DESIGNATION
OF
PREFERENCES,

RIGHTS AND LIMITATIONS

OF

SERIES A CONVERTIBLE PREFERRED STOCK

(Pursuant to Section 78.1955 of the Nevada Revised Statutes)

The undersigned, the Chief Executive Officer of S&W Seed Company, a corporation
organized and existing under the laws of the State of Nevada (the
"Corporation"), hereby certifies that, pursuant to authority vested in the Board
of Directors of the Corporation (the "Board") by Article IV of the Articles of
Incorporation of the Corporation (the "Articles"), the following resolution was
adopted by the Board on August 31, 2018:

RESOLVED

, that the Board, pursuant to authority expressly vested in it by Article IV of
the Articles, hereby authorizes the issuance of a series of Preferred Stock
designated as Series A Convertible Preferred Stock, par value $0.001 per share,
of the Corporation and hereby fixes the designation, number of shares, powers,
preferences, rights, qualifications, limitations and restrictions thereof (in
addition to any provisions set forth in the Articles which are applicable to the
Preferred Stock of all classes and series) as follows:



SERIES A CONVERTIBLE PREFERRED STOCK

Designation, Amount and Par Value. The following series of Preferred Stock shall
be designated as the Corporation's Series A Convertible Preferred Stock (the
"Series A Preferred Stock"), and the number of shares so designated shall be
7,235 shares. Each share of Series A Preferred Stock shall have a par value of
$0.001 per share. The number of shares of Series A Preferred Stock may be
increased or decreased by resolution of the Board and the approval by the
Required Holders (as defined below) voting as a separate class; provided that no
decrease shall reduce the number of shares of any Series A Preferred Stock to a
number less than the number of shares of such series then outstanding.

Rank. The Series A Preferred Stock shall, with respect to payment of dividends,
redemption payments and rights upon liquidation, dissolution or winding up of
the affairs of the Corporation rank (a) senior and prior to all Junior Stock and
(b) on parity in all respects with all Parity Stock.

Certain Definitions. As used in this Certificate of Designation of Preferences,
Rights and Limitations of Series A Convertible Preferred Stock (this
"Certification of Designation"), the following terms shall have the respective
meanings set forth below:

"Bylaws" means the Second Amended and Restated Bylaws of the Corporation.

"Business Day" means any day, other than a Saturday, Sunday or other day, on
which banks in the City of New York are authorized or required by law or
executive order to remain closed.

"Common Stock" means the Common Stock, par value $0.001 per share, of the
Corporation, including the stock into which the Series A Preferred Stock is
convertible, and any other series of common stock of the Corporation that is
authorized by the Corporation in accordance with the Articles following the date
hereof.

"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
"Controlling" and "Controlled" shall have meanings correlative thereto.

"Conversion Amount" means, as of any date, the number of shares of Common Stock
determined by dividing the Stated Value of the number of shares of Series A
Preferred Stock being so converted by the Conversion Price in effect on such
date.

-1-

--------------------------------------------------------------------------------



"Conversion Price" means $3.11, subject to adjustment as provided herein.

"Conversion Shares" means the shares of Common Stock into which the Series A
Preferred Stock is convertible.

"Convertible Securities" means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.

"Exchange Act" means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

"Holder" or "Holders" means a holder or holders of Series A Preferred Stock.

"Junior Stock" shall mean all classes of the Common Stock and each other class
of capital stock or series of preferred stock established after the Original
Issue Date, by the Board, the terms of which do not expressly provide that such
class or series ranks on parity with the Preferred Stock as to dividend rights
or rights upon the liquidation, winding-up or dissolution of the Corporation.

"Options" means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

"Original Issue Date" means the filing date of this Certificate of Designation.

"Parity Stock" shall mean any class of capital stock or series of preferred
stock established after the Original Issue Date by the Board, the terms of which
expressly provide that such class or series will rank on parity with the
Preferred Stock as to dividend rights or rights upon the liquidation, winding-up
or dissolution of the Corporation.

"Person" means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

"Principal Market" means The Nasdaq Stock Market LLC or other national or
regional securities exchange on which the Common Stock is then listed.

"Proposals" means the proposals to be submitted to the stockholders of the
Corporation at the Stockholders Meeting, for the purpose of seeking approval of
the stockholders of the Corporation for the issuance of all shares of Common
Stock issuable upon the full conversion of the Series A Preferred Stock issued
pursuant to the Purchase Agreement and any change of control that may be deemed
to occur as a result of such issuance and sale pursuant to the applicable rules
of the Principal Market.

"Purchase Agreement" means that certain Securities Purchase Agreement, dated
September [●], 2018, by and among the Corporation and each of the investors
party thereto, as it may be amended, supplemented or otherwise modified from
time to time.

"Recapitalization Event" means any transaction or series of related transactions
(a) that constitutes the sale, conveyance, exchange, lease or other transfer of
all or substantially all of the assets of the Corporation and its Subsidiaries,
taken as a whole, (b) that constitutes any acquisition of the Corporation by
means of a consolidation, stock exchange, stock sale, merger or other form of
corporate reorganization of the Corporation with any other entity in which the
Corporation's stockholders prior to the consolidation or merger own less than a
majority of the voting securities or economic interests of the surviving entity
(or, if the surviving entity is a wholly-owned subsidiary of another corporation
following such merger or consolidation, the parent corporation of such surviving
entity), (c) that constitutes the sale or disposition (including by way of
merger, consolidation or otherwise) of one or more Subsidiaries of the
Corporation if substantially all of the assets of the Corporation and its
Subsidiaries, taken as a whole, are held by such Subsidiary or Subsidiaries,
except where such sale or disposition is to a wholly-owned Subsidiary of the
Corporation or (d) following which the Corporation's stockholders prior to such
transaction or series of related transactions own less than a majority of the
voting securities or economic interests of the Corporation or surviving entity
(or, if the surviving entity is a wholly-owned Subsidiary of another corporation
following such transaction or series of related transactions, the parent
corporation of such surviving entity).

-2-

--------------------------------------------------------------------------------



"Required Holders" means, as of any date, the holders of a majority of the
Series A Preferred Stock outstanding as of such date.

"Stated Value" means $3,110 per share of Series A Preferred Stock.

"Stockholder Approval" means the approval by the stockholders of the Corporation
of the Proposals at the Stockholders Meeting in accordance with applicable law,
the Articles, the Bylaws and the applicable requirements of the Principal
Market.

"Stockholders Meeting" means a meeting of the stockholders of the Corporation,
for the purpose of voting on the Proposals, and to be held subject to and in
accordance with the Articles, the Bylaws and Section 5.1 of the Purchase
Agreement.

"Subsidiary" means, with respect to any Person (in this definition referred to
as the "parent"), any corporation, partnership, association or other business
entity (a) of which securities or other ownership interests representing more
than 50.0% of the equity or more than 50.0% of the ordinary voting power or more
than 50.0% of the general partnership interests are, at the time any
determination is being made, directly or indirectly, owned, Controlled or held
or (b) that is, at the time any determination is made, otherwise Controlled, by
the parent or one or more Subsidiaries of the parent or by the parent and one or
more Subsidiaries of the parent.

Dividends. A Holder shall be entitled to receive any dividend declared and paid
to holders of shares of Common Stock (excluding dividends or distributions
referred to in Section 7) as if such Holder's shares of Series A Preferred Stock
had been converted into Common Stock pursuant to the calculation set forth in
the first sentence of Section 6(a) (without taking into account the limitations
on conversion set forth in clauses (i) and (ii) of the proviso thereof) upon the
record date of such dividend.

Liquidation Preference.

Upon any liquidation, dissolution or winding-up of the Corporation, whether
voluntary or involuntary (a "Liquidation"), after the satisfaction in full of
the debts of the Corporation and the payment of any liquidation preference owed
to the holders of shares of capital stock of the Corporation ranking senior to
the Common Stock and Series A Preferred Stock upon Liquidation, the holders of
the outstanding shares of Series A Preferred Stock shall be entitled to a
liquidation preference equal to the greater of (i) the Stated Value per share of
Series A Preferred Stock and (ii) the payment such holders would have received
had such shares of Series A Preferred Stock, immediately prior to such
liquidation, dissolution or winding-up, been converted into shares of Common
Stock (in the manner described in the first sentence of Section 6(a) (without
taking into account the limitations on conversion set forth in clauses (i) and
(ii) of the proviso thereof)). For all purposes hereof, a Recapitalization Event
shall be deemed a Liquidation within the meaning of this Section 5.

Upon any Liquidation, then, the Corporation shall give, by first class mail,
postage prepaid, addressed to each Holder at the address of such Holder as shown
on the books of the Corporation, (i) at least fifteen (15) days prior written
notice of the date on which the books of the Corporation shall close or a record
shall be taken for determining rights to vote in respect of such Liquidation and
(ii) at least fifteen (15) days prior written notice of the date when the same
shall take place. Such notice in accordance with the foregoing clause (ii) shall
also specify the date on which the holders of Common Stock shall be entitled to
exchange their Common Stock for securities or other property deliverable upon
such Liquidation.

-3-

--------------------------------------------------------------------------------



Approved Conversion.

Upon obtaining Stockholder Approval, the outstanding shares of Series A
Preferred Stock shall automatically and without the need for any further action
by any Person be converted into such number of fully paid and nonassessable
whole shares of Common Stock equal to the Conversion Amount (subject to the
adjustment provided for by Section 7 below), without payment of any additional
consideration by the Holder thereof.

From and after the conversion of any share of Series A Preferred Stock
hereunder, the Holders shall have the right to receive the shares of Common
Stock to which they are entitled upon surrender of the certificate or
certificates representing the shares of Series A Preferred Stock so converted to
the Corporation at its principal office (or such other office or agency as the
Corporation may designate by notice in writing to the Holders).

Within five (5) Business Days after the delivery and surrender by a Holder of
certificates representing shares and/or fractional shares of Series A Preferred
Stock converted hereunder (such date, the "Share Delivery Date"), the
Corporation shall issue and deliver, or cause to be issued and delivered, to the
Holder, registered in such name or names (with address(es) and tax
identification number(s)) as such Holder may direct, a certificate or
certificates for the number of whole shares of Common Stock issuable upon the
conversion of such shares of Series A Preferred Stock (or, as applicable, a
credit to the Holder's balance account with the Depository Trust Corporation for
such number of shares of Common Stock to which the Holder is entitled upon such
conversion).

Adjustment of Conversion Price and Number of Conversion Shares upon Subdivision
or Combination of Common Stock. If the Corporation, at any time while Series A
Preferred Stock is outstanding, subdivides (by any stock split, stock dividend,
recapitalization, reorganization, scheme, arrangement or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced and the number of Conversion Shares will be
proportionately increased (e.g., a 2:1 Common Stock split shall result in a
decrease in the Conversion Price by one-half (1/2) and a doubling of the number
of Conversion Shares, taking into account all prior adjustments made thereto
under this Section 7). If the Corporation at any time on or after the Original
Issue Date combines (by any stock split, stock dividend, recapitalization,
reorganization, scheme, arrangement or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the
Conversion Price in effect immediately prior to such combination will be
proportionately increased and the number of Conversion Shares will be
proportionately decreased (e.g., a 1:2 Common Stock combination shall result in
an increase in the Conversion Price by a multiple of 2 and a decrease of the
number of Conversion Shares by one-half (1/2), taking into account all prior
adjustments made thereto under this Section 7). Any adjustment under this
Section 7 shall become effective at the close of business on the date the
subdivision or combination becomes effective.

Stock to be Reserved. The Corporation will at all times, before and after it has
obtained the Stockholder Approval, reserve and keep available out of its
authorized but unissued Common Stock solely for the purpose of issuance upon the
conversion of the Series A Preferred Stock as herein provided, such number of
shares of Common Stock as shall then be issuable upon the conversion of all
outstanding shares and fractions of shares of Series A Preferred Stock. All
shares of Common Stock which shall be so issued shall be duly and validly issued
and fully paid and nonassessable and free from all liens, duties and charges
arising out of or by reason of the issue thereof (including, without limitation,
in respect of taxes) and, without limiting the generality of the foregoing, the
Corporation covenants that it will from time to time take all such action as may
be requisite to assure that the par value per share of the Common Stock is at
all times equal to or less than the effective Conversion Price. The Corporation
will not take any action which results in any adjustment of the Conversion Price
if after such action the total number of shares of Common Stock issued and
outstanding and thereafter issuable upon exercise of all Options and conversion
of Convertible Securities, including upon conversion of the Series A Preferred
Stock, would exceed the total number of shares of Common Stock then authorized
by the Articles.

Effect of Reacquisition of Shares Upon Redemption, Repurchase, Conversion or
Otherwise. Shares of Series A Preferred Stock that have been issued and
reacquired in any manner, whether by redemption, repurchase or otherwise or upon
any conversion of shares of Series A Preferred Stock to Common Stock, shall
thereupon be retired and shall have the status of authorized and unissued shares
of Preferred Stock undesignated as to series, and may be redesignated as any
series of Preferred Stock and reissued.

-4-

--------------------------------------------------------------------------------



Closing of Books. The Corporation will at no time close its transfer books
against the transfer of any Series A Preferred Stock or of any shares of Common
Stock issued or issuable upon the conversion of any shares of Series A Preferred
Stock in any manner which interferes with the timely conversion of such Series A
Preferred Stock; provided, however, nothing herein shall be construed to prevent
the Corporation from setting record dates for the holders of its securities.

Voting Rights.

Except as required by law, the Holders shall not be entitled, in respect of
their holdings of Series A Preferred Stock, to vote at any meeting of the
stockholders of the Corporation for the election of directors to the Board or
for any other purpose, to otherwise participate in any action taken by the
Corporation or the stockholders thereof.

So long as any Series A Preferred Stock remains outstanding, the Corporation
will not, and shall cause its Subsidiaries not to (either directly or
indirectly, including by merger, consolidation, operation of law or
otherwise),without the prior written consent of the Required Holders:

authorize or create, or increase the authorized or issued amount of, any class
or series of stock ranking senior to or on parity with the Series A Preferred
Stock (including, without limitation, any Parity Stock) with respect to the
payment of dividends, redemption payments and rights upon liquidation,
dissolution or winding-up, or reclassify any authorized shares of the
Corporation into such shares, or create, authorize or issue any obligation or
security convertible into or evidencing the right to purchase any such shares;

amend, alter or repeal the provisions of the Articles, whether by merger,
consolidation or otherwise, so as to adversely affect any right, preference,
privilege or power of, or restriction provided for the benefit of, the Series A
Preferred Stock;

issue any new, reclassify any existing equity interests into, or issue to any
Person (other than a wholly-owned Subsidiary of the Corporation) any equity
interests (including, without limitation, any Preferred Stock), or indebtedness
or debt securities, in each case convertible into, equity interests of the
Corporation or any Subsidiary of the Corporation;

make any election, alter its legal structure or enter into any transaction,
agreement or arrangement or take any other action, that would reasonably be
expected to result in the Series A Preferred Stock being treated other than as
preferred equity in an entity taxable as a corporation for U.S. federal, state
and local income tax purposes (it being understood and agreed that any
transaction, agreement or arrangement or action taken or entered into in the
ordinary course of business of the Corporation and its Subsidiaries would not
reasonably be expected to result in the Series A Preferred Stock being treated
other than as preferred equity in an entity taxable as a corporation for U.S.
federal, state and local income tax purposes); or

enter into any agreement to do or consent to any of the foregoing.

The Holders shall be entitled to notice of, and to thereafter attend, all
meetings of the stockholders of the Corporation in accordance with, this
Certificate of Designation, the Articles and the Bylaws.

No Preemptive Rights. No Holder shall have any preemptive rights to subscribe to
any issue of the same or other capital stock of the Corporation.

No Waiver. Except as otherwise modified or provided for herein, the Holders
shall be entitled to, and shall not be deemed to have waived, any applicable
rights granted to holders of a corporation's preferred stock under the General
Corporation Law of the State of Delaware.

-5-

--------------------------------------------------------------------------------



No Impairment. The Corporation will not, through any reorganization, transfer of
assets, consolidation, merger scheme or arrangement, dissolution, issuance or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed
hereunder by the Corporation but will at all times in good faith assist in the
carrying out of all the provisions herein and in the taking of all such actions
as may be necessary or appropriate in order to protect the conversion rights
granted hereunder of the Holders against impairment.

Amendment; Waiver. Any term of the Series A Preferred Stock may be amended or
waived (including the adjustment provisions included in Section 7 hereof) upon
the written consent of the Corporation and the Required Holders.

Action by Holders. Any action or consent to be taken or given by the holders of
the Series A Preferred Stock may be given either at a meeting of the Holders
called and held for such purpose or by written consent.

Fractional Shares. Series A Preferred Stock may be issued in fractions of a
share that shall entitle each Holder, in proportion to such Holder's fractional
shares, to receive dividends and to have the benefit of all other rights of
Holders. Any reference herein to shares of Series A Preferred Stock shall be
deemed to refer to a share or fraction of a share, as the case may be.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

-6-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, the undersigned has executed this Certificate of Designation as of
                          , 2018.

 

S&W SEED COMPANY

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

Exhibit D

VOTING AGREEMENT

THIS VOTING AGREEMENT 

(this "Agreement") is entered into as of September [●], 2018, by and among the
investors listed on Schedule A hereto (each, an "Investor" and collectively, the
"Investors"), S&W Seed Company, a Nevada corporation (the "Company"), and the
stockholders of the Company listed on Schedule B hereto (each, a "Stockholder"
and collectively, the "Stockholders"). Capitalized terms used herein but not
otherwise defined shall have the meaning given to them in the Purchase Agreement
(as defined below).

BACKGROUND

A.  The execution and delivery of this Agreement by the Stockholders is a
material inducement to the willingness of the Investors to enter into that
certain Securities Purchase Agreement, dated as of the date hereof
(the "Purchase Agreement"), by and among the Company and the Investors, pursuant
to which, subject to the terms and conditions set forth in the Purchase
Agreement, the Investors will purchase Shares.

B.  Each Stockholder understands and acknowledges that the Company and Investors
are entitled to rely on (i) the truth and accuracy of Stockholder's
representations contained herein and (ii) Stockholder's performance of the
obligations set forth herein.

In consideration of the promises and the covenants and agreements set forth in
the Purchase Agreement and in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1.  Shares Subject to this Agreement; Transfer Restrictions.

(a) The Stockholders each agree to hold all shares of voting capital stock of
the Company registered in their respective names or beneficially owned by them
and/or over which they exercise voting control as of the date of this Agreement
and any other shares of voting capital stock of the Company legally or
beneficially held or acquired by them after the date hereof or over which they
exercise voting control (the "Shares") subject to, and to vote the Shares in
accordance with, the provisions of this Agreement.

(b) Until the termination of this Agreement, or unless the transferee agrees to
be bound by the terms of this Agreement, the Stockholder covenants and agrees
that the Stockholder will not directly or indirectly, (i) sell, assign, transfer
(including by merger or operation of law), pledge, encumber or otherwise dispose
of any of the Shares, (ii) deposit any of the Shares into a voting trust or
enter into a voting agreement or arrangement with respect to the Shares or grant
any proxy or power of attorney with respect thereto which is inconsistent with
this Agreement or (iii) enter into any contract, option or other arrangement or
undertaking with respect to the direct or indirect sale, assignment, transfer
(including by merger or operation of law) or other disposition of any Shares.
The Company shall not recognize the transfer of any Shares in violation of the
transfer restrictions set forth in this Section 2(b).

2.  Agreement to Vote Shares.

(a) In any annual, special or adjourned meeting of the stockholders of the
Company, and in every written consent in lieu of any such meeting, at which the
transactions contemplated by the Purchase Agreement are presented to the
Company's stockholders for approval, each Stockholder agrees that it will vote,
by proxy or otherwise, its Shares (i) in favor of the transactions contemplated
by the Purchase

-1-

--------------------------------------------------------------------------------

Agreement and any matter that would reasonably be expected to facilitate such
transactions, and (ii) against approval of any proposal made in opposition to
the transactions contemplated by the Purchase Agreement. Each Stockholder shall
retain at all times the right to vote its Shares in its sole discretion and
without any other limitation on those matters other than those set forth in
clauses (i) and (ii) of this Section 2(a) that are at any time or from time to
time presented for consideration to the Company's stockholders generally.

(b) Notwithstanding the foregoing, nothing in this Agreement shall limit or
restrict a Stockholder from acting in such Stockholder's capacity as a director
or officer of the Company, to the extent applicable, it being understood that
this Agreement shall apply to a Stockholder solely in such Stockholder's
capacity as a stockholder of the Company.

(c) In the event that a meeting of the stockholders of the Company is held, each
Stockholder shall, or shall cause the holder of record on any applicable record
date to, appear at such meeting or otherwise cause such Stockholder's Shares to
be counted as present thereat for purposes of establishing a quorum.

(d)  Irrevocable Proxy.

(i) Each Stockholder hereby irrevocably grants to and appoints, and hereby
authorizes and empowers, the Company, and any individual designated in writing
by it, and each of them individually, as such Stockholder's sole and exclusive
proxy and attorney-in-fact (with full power of substitution and resubstitution),
for and in the Stockholder's name, place and stead, to vote and exercise all
voting and related rights (to the fullest extent that the Stockholder is
entitled to do so) with respect to its Shares at any meeting of the stockholders
of the Company called, and in every written consent in lieu of such meeting,
with respect to any of the matters specified in, and in accordance and
consistent with, clauses (i) and (ii) of Section 2(a) of this Agreement. Such
Stockholder may freely vote its Shares on all other matters not contemplated by
clauses (i) and (ii) of Section 2(a) of this Agreement.

(ii) Each Stockholder understands and acknowledges that the Investors and the
Company are entering into the Purchase Agreement in reliance upon the
Stockholder's execution and delivery of this Agreement. Each Stockholder hereby
affirms that the irrevocable proxy set forth in this Section 2(d) constitutes an
inducement for the Investors and the Company to enter into the Purchase
Agreement. Except as otherwise provided for herein, the Stockholder hereby
(a) affirms that the irrevocable proxy is coupled with an interest and may under
no circumstances be revoked; (b) ratifies and confirms that the proxies
appointed hereunder may lawfully do or cause to be done by virtue hereof; and
(c) affirms that such irrevocable proxy is executed and intended to be
irrevocable in accordance with the provisions of Section 78.355 of the Nevada
Revised Statutes.

(iii) Upon the execution of this Agreement by the Stockholder, the Stockholder
hereby revokes any and all prior proxies or powers of attorney given by the
Stockholder with respect to the Shares. The Stockholder acknowledges and agrees
that no subsequent proxies with respect to such Shares shall be given, and if
given, shall not be effective. All authority conferred herein shall be binding
upon and enforceable against any successors or assigns of the Stockholder and
any transferees of the Shares. Notwithstanding any other provisions of this
Agreement, the irrevocable proxy granted hereunder shall automatically terminate
upon the termination of this Agreement in accordance with Section 6(m) of this
Agreement.

3.  Representations, Warranties and Other Covenants of Stockholder. Each
Stockholder, as to itself and not with respect to any other Stockholder, hereby
represents, warrants and covenants to the Company as follows:

-2-

--------------------------------------------------------------------------------

(a) Such Stockholder is the legal or beneficial owner of, and has the power to
vote that number of issued and outstanding Shares set forth on the signature
page hereto. Such Shares are owned free of any encumbrance that would preclude
Stockholder from exercising his, her or its voting power as provided
in Section 2 of this Agreement or otherwise complying with the terms hereof.

(b) Such Stockholder has all requisite power, legal capacity and authority to
enter into this Agreement. This Agreement has been duly executed and delivered
by Stockholder and, assuming the due authorization, execution and delivery of
this Agreement by the Company, constitutes a valid and binding obligation of
Stockholder, enforceable against Stockholder in accordance with its terms,
except as limited by (a) applicable bankruptcy, insolvency, reorganization,
moratorium, and other laws of general application affecting enforcement of
creditors' rights generally, and (b) laws relating to the availability of
specific performance, injunctive relief or other equitable remedies.

(c) The execution, delivery and performance of this Agreement by such
Stockholder will not (i) conflict with, require a consent, waiver or approval
under, or result in a breach of or default under, any of the terms of any
agreement to which Stockholder is a party or by which any of such Stockholder's
assets are bound or (ii) violate any order, writ, injunction, decree, judgment
or any applicable law applicable to such Stockholder or any of its assets,
except for any such conflict, violation or any failure to obtain such consent,
waiver or approval that would not result in such Stockholder being able to
perform its obligations under this Agreement.

(d) Such Stockholder agrees that it will not, in its capacity as a stockholder
of the Company, bring, commence, institute, maintain, prosecute or voluntarily
aid any action, claim, suit or cause of action, in law or in equity, in any
court or before any governmental entity, which (i) challenges the validity of or
seeks to enjoin the operation of any provision of this Agreement or (ii) alleges
that the execution and delivery of this Agreement by such Stockholder, or the
approval of the Purchase Agreement by the Company's Board of Directors (the
"Board"), breaches any fiduciary duty of the Board or any member thereof.

(e) Such Stockholder shall not, directly or indirectly, take any action that
would make any representation or warranty contained herein untrue or incorrect
in any material respects or in any way have the effect of restricting, limiting,
interfering with, preventing or disabling such Stockholder from performing his,
her or its obligations in any material respects under this Agreement.

4.  Confidentiality. Except as required by applicable law, each Stockholder,
until such time as the transactions contemplated by the Purchase Agreement are
publicly disclosed by the Company in compliance with the Purchase Agreement,
will maintain the confidentiality of any information regarding this Agreement,
the Purchase Agreement and the transactions contemplated thereby. Neither each
Stockholder, nor any of his, her or its respective Affiliates shall issue or
cause the publication of any press release or other public announcement with
respect to this Agreement, the Purchase Agreement or the transactions
contemplated thereby without the prior written consent of the Company, except as
may be required by law or by any listing agreement with, or the policies of, The
Nasdaq Stock Market LLC, in which circumstance such announcing party shall make
all reasonable efforts to consult with the Company in advance of such
publication to the extent practicable.

5.  No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in the Company any direct or indirect ownership or incidence of
ownership of or with respect to any Shares.

-3-

--------------------------------------------------------------------------------



6.  Miscellaneous.

(a)  Notices. All notices, requests, and other communications hereunder shall be
in writing and will be deemed to have been duly given and received (a) when
personally delivered, (b) when sent by facsimile or email upon confirmation of
receipt, (c) one business day after the day on which the same has been delivered
prepaid to a nationally recognized courier service, or (d) five business days
after the deposit in the United States mail, registered or certified, return
receipt requested, postage prepaid, in each case addressed, as to the Company,
to:

S&W Seed Company
106 K Street, Suite 300
Sacramento, California 95814
Attn: Matthew K. Szot
Facsimile: (559) 884-2750
Email: mszot@swseedco.com

and as to any Stockholder, at the address and facsimile number set forth below
such Stockholder's signature on the signature pages of this Agreement. Any party
hereto from time to time may change its address, facsimile number, or other
information for the purpose of notices to that party by giving notice specifying
such change to the other parties hereto. Each Stockholder and the Company may
each agree in writing to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures reasonably approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

(b)  Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. The words "include," "includes" and "including" when used herein
shall be deemed in each case to be followed by the words "without limitation."
The phrases "the date of this Agreement," "the date hereof," and terms of
similar import, unless the context otherwise requires, shall be deemed to refer
to the date first above written. Unless the context of this Agreement otherwise
requires: (i) words of any gender include each other gender; (ii) words using
the singular or plural number also include the plural or singular number,
respectively; and (iii) the terms "hereof," "herein," "hereunder" and derivative
or similar words refer to this entire Agreement.

(c)  Amendments; Waiver. This Agreement may be amended by the parties hereto,
and the terms and conditions hereof may be waived, only by an instrument in
writing and signed by (i) the Company, (ii) the Investors holding a majority of
the then-outstanding Shares issued pursuant to the Purchase Agreement and (iii)
the Stockholders holding a majority of the then-outstanding Shares. The failure
of either party hereto to exercise any right, power or remedy provided under
this Agreement or otherwise available in respect of this Agreement at law or in
equity, or to insist upon compliance by any other party with its obligation
under this Agreement, and any custom or practice of the parties at variance with
the terms of this Agreement, shall not constitute a waiver by such party of such
party's right to exercise any such or other right, power or remedy or to demand
such compliance.

(d)  Rules of Construction. The parties hereto hereby waive the application of
any law, regulation, holding or rule of construction providing that ambiguities
in an agreement or other document will be construed against the party drafting
such agreement or document.

(e)  Specific Performance; Injunctive Relief. The parties hereto agree that the
Company will be irreparably harmed and that there will be no adequate remedy at
law for a violation of any of the covenants or agreements of any Stockholder set
forth herein. Therefore, it is agreed that, in addition to

-4-

--------------------------------------------------------------------------------

any other remedies that may be available to the Company upon any such violation
of this Agreement, the Company and the Investors shall have the right to enforce
such covenants and agreements by specific performance, injunctive relief or by
any other means available to the Company or the

Investors at law or in equity and each Stockholder hereby waives any and all
defenses which could exist in its favor in connection with such enforcement and
waives any requirement for the security or posting of any bond in connection
with such enforcement.

(f)  Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties hereto; it being understood that all parties
need not sign the same counterpart.

(g)  Entire Agreement; Nonassignability; Parties in Interest; Death or
Incapacity. This Agreement and the documents and instruments and other
agreements specifically referred to herein or delivered pursuant hereto
(i) constitute an inducement and condition to the Investors entering into the
Purchase Agreement, (ii) constitute the entire agreement among the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof and (iii) are not intended to confer, and shall not be
construed as conferring, upon any person other than the parties hereto any
rights or remedies hereunder. Neither this Agreement nor any of the rights,
interests, or obligations under this Agreement may be assigned or delegated, in
whole or in part, by operation of law or otherwise, by each Stockholder without
the prior written consent of the Company, and any such assignment or delegation
that is not consented to shall be null and void. This Agreement, together with
any rights, interests or obligations of the Company hereunder, may be assigned
or delegated in whole or in part by the Company to any affiliate of the Company
without the consent of or any action by Stockholder upon notice by the Company
to Stockholder as herein provided. Subject to the preceding sentence, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by,
the parties hereto and their respective permitted successors and assigns. All
authority conferred herein shall survive the death or incapacity of the
Stockholder and in the event of Stockholder's death or incapacity, any
obligation of the Stockholder hereunder shall be binding upon the heirs,
personal representatives, successors and assigns of the Stockholder.

(h)  Additional Documents. Stockholder shall execute and deliver any additional
documents necessary or desirable in the reasonable opinion of the Company to
carry out the purpose and intent of this Agreement.

(i)  Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement shall
continue in full force and effect and the application of such provision to other
persons or circumstances shall be interpreted so as reasonably to effect the
intent of the parties hereto. The parties hereto further agree to use their
commercially reasonable efforts to replace such void or unenforceable provision
of this Agreement with a valid and enforceable provision that shall achieve, to
the extent possible, the economic, business and other purposes of such void or
unenforceable provision.

(j)  Remedies Cumulative. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party shall be deemed cumulative with
and not exclusive of any other remedy conferred hereby, or by law or equity upon
such party, and the exercise by a party of any one remedy shall not preclude the
exercise of any other remedy.

-5-

--------------------------------------------------------------------------------

(k)  Governing Law; Consent to Jurisdiction. This Agreement, and the provisions,
rights, obligations, and conditions set forth herein, and the legal relations
between the parties hereto, including all disputes and claims, whether arising
in contract, tort, or under statute, shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to its
conflict of law provisions.

(l)  Expenses. All costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
the expenses.

(m)  Termination. This Agreement shall terminate and shall have no further force
or effect from and after the earlier to occur of (i) date upon which the
stockholders of the Company, in any annual, special or adjourned meeting of the
stockholders of the Company, or by written consent in lieu of any such meeting,
approve the transactions contemplated by the Purchase Agreement, (ii) the
termination of the Purchase Agreement in accordance with its terms and
(iii) August 31, 2019, and thereafter there shall be no liability or obligation
on the part of the Stockholders, provided, that no such termination shall
relieve any party from liability for any willful or intentional breach of this
Agreement prior to such termination.

(n)  WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO IN NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

-6-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, the parties hereto have caused this VOTING AGREEMENT to be executed as of the
date first written above.

COMPANY:

S&W SEED COMPANY

 

By:                                        
    Matthew K. Szot
    Executive Vice President of Finance and
    Administration and Chief Financial Officer

 

 

 

 

-7-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, the parties hereto have caused this VOTING AGREEMENT to be executed as of the
date first written above.

INVESTOR:

MFP Partners, L.P.

By: MFP Investors LLC,
    Its General Partner

 

By:                                        
    Ellen Lynch
    Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, the parties hereto have caused this VOTING AGREEMENT to be executed as of the
date first written above.

STOCKHOLDER:

David A. Fischhoff, Ph.D.

                           


         (signature)



Shares owned beneficially or of record by the Stockholder, or over which the
Stockholder exercises voting power on the date hereof:

                                 

 shares of issued and outstanding Common Stock



 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, the parties hereto have caused this VOTING AGREEMENT to be executed as of the
date first written above.

STOCKHOLDER:

Mark J. Harvey

                           


         (signature)



Shares owned beneficially or of record by the Stockholder, or over which the
Stockholder exercises voting power on the date hereof:

                                 

 shares of issued and outstanding Common Stock



 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, the parties hereto have caused this VOTING AGREEMENT to be executed as of the
date first written above.

STOCKHOLDER:

Consuelo E. Madere

                           


         (signature)



Shares owned beneficially or of record by the Stockholder, or over which the
Stockholder exercises voting power on the date hereof:

                                 

 shares of issued and outstanding Common Stock



 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, the parties hereto have caused this VOTING AGREEMENT to be executed as of the
date first written above.

STOCKHOLDER:

Alexander C. Matina

                           


         (signature)



Shares owned beneficially or of record by the Stockholder, or over which the
Stockholder exercises voting power on the date hereof:

                                 

 shares of issued and outstanding Common Stock



 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, the parties hereto have caused this VOTING AGREEMENT to be executed as of the
date first written above.

STOCKHOLDER:

Charles B. Seidler

                           


         (signature)



Shares owned beneficially or of record by the Stockholder, or over which the
Stockholder exercises voting power on the date hereof:

                                 

 shares of issued and outstanding Common Stock



 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, the parties hereto have caused this VOTING AGREEMENT to be executed as of the
date first written above.

STOCKHOLDER:

Robert D. Straus

                           


         (signature)



Shares owned beneficially or of record by the Stockholder, or over which the
Stockholder exercises voting power on the date hereof:

                                 

 shares of issued and outstanding Common Stock



 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, the parties hereto have caused this VOTING AGREEMENT to be executed as of the
date first written above.

STOCKHOLDER:

Grover T. Wickersham

                           


         (signature)



Shares owned beneficially or of record by the Stockholder, or over which the
Stockholder exercises voting power on the date hereof:

                                 

 shares of issued and outstanding Common Stock



 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, the parties hereto have caused this VOTING AGREEMENT to be executed as of the
date first written above.

STOCKHOLDER:

Alan Willits

                           


         (signature)



Shares owned beneficially or of record by the Stockholder, or over which the
Stockholder exercises voting power on the date hereof:

                                 

 shares of issued and outstanding Common Stock



 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, the parties hereto have caused this VOTING AGREEMENT to be executed as of the
date first written above.

STOCKHOLDER:

Mark W. Wong

                           


         (signature)



Shares owned beneficially or of record by the Stockholder, or over which the
Stockholder exercises voting power on the date hereof:

                                 

 shares of issued and outstanding Common Stock



 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, the parties hereto have caused this VOTING AGREEMENT to be executed as of the
date first written above.

STOCKHOLDER:

Matthew K. Szot

                           


         (signature)



Shares owned beneficially or of record by the Stockholder, or over which the
Stockholder exercises voting power on the date hereof:

                                 

 shares of issued and outstanding Common Stock



 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, the parties hereto have caused this VOTING AGREEMENT to be executed as of the
date first written above.

STOCKHOLDER:

Dennis C. Jury

                           


         (signature)



Shares owned beneficially or of record by the Stockholder, or over which the
Stockholder exercises voting power on the date hereof:

                                 

 shares of issued and outstanding Common Stock



 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, the parties hereto have caused this VOTING AGREEMENT to be executed as of the
date first written above.

STOCKHOLDER:

Danielson B. Gardner

                           


         (signature)



Shares owned beneficially or of record by the Stockholder, or over which the
Stockholder exercises voting power on the date hereof:

                                 

 shares of issued and outstanding Common Stock



 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, the parties hereto have caused this VOTING AGREEMENT to be executed as of the
date first written above.

STOCKHOLDER:

MFP Partners, L.P.

By: MFP Investors LLC,
        Its General Partner

By:                                    
        Ellen Lynch
        Chief Financial Officer

Shares owned beneficially or of record by the Stockholder, or over which the
Stockholder exercises voting power on the date hereof:

                                 

 shares of issued and outstanding Common Stock



 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, the parties hereto have caused this VOTING AGREEMENT to be executed as of the
date first written above.

STOCKHOLDERS:

Wynnefield Partners Small Cap Value, LP I

 

By:

 

Name:

 

Title:

 

Shares owned beneficially or of record by the Stockholder, or over which the
Stockholder exercises voting power on the date hereof:                        
          shares of issued and outstanding Common Stock

Wynnefield Partners Small Cap Value, LP

 

By:

 

Name:

 

Title:

 

Shares owned beneficially or of record by the Stockholder, or over which the
Stockholder exercises voting power on the date hereof:                        
          shares of issued and outstanding Common Stock

Wynnefield Small Cap Value Offshore Fund Ltd.

 

By:

 

Name:

 

Title:

 

Shares owned beneficially or of record by the Stockholder, or over which the
Stockholder exercises voting power on the date hereof:                        
          shares of issued and outstanding Common Stock

--------------------------------------------------------------------------------

Schedule A

SCHEDULE OF INVESTORS

MFP Partners, L.P.


c/o MFP Investors LLC
909 Third Avenue, 3rd Floor
New York, NY 10022
Attention: Timothy E. Ladin
Fax: (212) 752-7265
Email: tladin@mfpllc.com

 

 

 

--------------------------------------------------------------------------------

Schedule B

 

SCHEDULE OF STOCKHOLDERS

David A. Fischhoff, Ph.D.
106 K Street, Suite 300
Sacramento CA, 95814

Danielson B. Gardner
106 K Street, Suite 300
Sacramento CA, 95814

Mark J. Harvey
106 K Street, Suite 300
Sacramento CA, 95814

Dennis C. Jury
106 K Street, Suite 300
Sacramento CA, 95814

Consuelo E. Madere
106 K Street, Suite 300
Sacramento CA, 95814

Alexander C. Matina
106 K Street, Suite 300
Sacramento CA, 95814

Charles B. Seidler
106 K Street, Suite 300
Sacramento CA, 95814

Robert D. Straus
106 K Street, Suite 300
Sacramento CA, 95814

Matthew K. Szot
106 K Street, Suite 300
Sacramento CA, 95814

Grover T. Wickersham
106 K Street, Suite 300
Sacramento CA, 95814

Alan Willits
106 K Street, Suite 300
Sacramento CA, 95814

Mark W. Wong
106 K Street, Suite 300
Sacramento CA, 95814

MFP Partners, L.P.
c/o MFP Investors LLC
909 Third Avenue, 3rd Floor
New York, NY 10022
Attention: Timothy E. Ladin
Fax: (212) 752-7265
Email: tladin@mfpllc.com

Wynnefield Partners Small Cap Value, LP I
Wynnefield Capital, Inc.
450 Seventh Avenue, Suite 509
New York, NY 10123
Attention: Alex Liu; Stephen Zelkowicz
Fax: 212-760-0824
Email: aliu@wynnecap.com; szelkowicz@wynnecap.com

Wynnefield Partners Small Cap Value, LP
Wynnefield Capital, Inc.
450 Seventh Avenue, Suite 509
New York, NY 10123
Attention: Alex Liu; Stephen Zelkowicz
Fax: 212-760-0824
Email: aliu@wynnecap.com; szelkowicz@wynnecap.com

Wynnefield Small Cap Value Offshore Fund Ltd.
Wynnefield Capital, Inc.
450 Seventh Avenue, Suite 509
New York, NY 10123
Attention: Alex Liu; Stephen Zelkowicz
Fax: 212-760-0824
Email: aliu@wynnecap.com; szelkowicz@wynnecap.com

--------------------------------------------------------------------------------

 

Exhibit E

CERTIFICATE OF SATISFACTION OF ASSET PURCHASE CLOSING CONDITIONS

S&W SEED COMPANY

CLOSING CERTIFICATE

[●], 2018

Reference is made to that certain Asset Purchase Agreement dated as of September
5, 2018 (the "APA"), by and between S&W Seed Company (the "Company") and Novo
Turnaround Advisory Group Inc. Capitalized terms used and not defined herein
have the meanings given to them in the APA.

 

Pursuant to Section 7.2(d) of that certain Securities Purchase Agreement dated
as of September 5, 2018 (the "SPA"), by and between the Company and MFP
Partners, L.P. ("MFP"), the undersigned hereby certifies to MFP on behalf of the
Company that:

the conditions to the Receiver's obligations to consummate the Transaction, as
set forth in Section 8 of the APA, have been satisfied, other than the
conditions that, by their nature, will be satisfied at the Closing;

the Company has received written confirmation from the Receiver that the
Receiver anticipates delivering the closing certificate contemplated by Section
9.3.8 of the APA at the Closing; and

the Company reasonably believes that the Closing will occur within two Business
Days following the Second Closing Date (as defined in the SPA).

S&W Seed Company

 

By: ___________________________________
Name: Matthew K. Szot
Title: Executive Vice President of Finance and
Administration and Chief Financial Office

 

--------------------------------------------------------------------------------

 